EXHIBIT 10.8

EXECUTION COPY

 

--------------------------------------------------------------------------------

SENIOR SECURED CREDIT AGREEMENT

Dated as of July 12, 2007

among

QUANTUM CORPORATION,

as the Borrower,

CREDIT SUISSE,

as Administrative Agent, Swing Line Lender and

an L/C Issuer,

The Other Lenders Parties Hereto

and

CREDIT SUISSE,

as Collateral Agent

 

--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Bookrunner and Sole Lead Arranger

and

SILVER POINT FINANCE, L.L.C.,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.01

  

Defined Terms

   1

1.02

  

Other Interpretive Provisions

   28

1.03

  

Accounting Terms

   29

1.04

  

Times of Day

   29

1.05

  

Letter of Credit Amounts

   29

1.06

  

Currency Equivalents Generally

   30

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

  

2.01

  

The Loans

   30

2.02

  

Borrowings, Conversions and Continuations of Loans

   30

2.03

  

Letters of Credit

   32

2.04

  

Swing Line Loans

   36

2.05

  

Prepayments

   38

2.06

  

Termination or Reduction of Commitments

   41

2.07

  

Repayment of Loans

   41

2.08

  

Interest

   42

2.09

  

Fees

   42

2.10

  

Computation of Interest and Fees

   43

2.11

  

Evidence of Indebtedness

   43

2.12

  

Payments Generally; Administrative Agent’s Clawback

   44

2.13

  

Sharing of Payments by Lenders

   45 ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

  

Taxes

   46

3.02

  

Illegality

   48

3.03

  

Inability to Determine Rates

   48

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans

   49

3.05

  

Compensation for Losses

   50

3.06

  

Mitigation Obligations

   50

3.07

  

Survival

   51 ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

  

Conditions of Initial Credit Extension

   51

4.02

  

Conditions to All Credit Extensions

   54



--------------------------------------------------------------------------------

ARTICLE V    REPRESENTATIONS AND WARRANTIES   

5.01

  

Existence, Qualification and Power; Compliance with Laws

   54

5.02

  

Authorization; No Contravention

   55

5.03

  

Governmental Authorization; Other Consents

   55

5.04

  

Binding Effect

   55

5.05

  

Financial Statements; No Material Adverse Effect

   55

5.06

  

Litigation

   57

5.07

  

No Default

   57

5.08

  

Ownership of Property; Liens; Investments

   57

5.09

  

Environmental Compliance

   57

5.10

  

Insurance

   58

5.11

  

Taxes

   58

5.12

  

Labor Matters

   58

5.13

  

ERISA Compliance; Employee Benefit Plans

   58

5.14

  

Subsidiaries; Equity Interests; Loan Parties

   59

5.15

  

Margin Regulations; Investment Company Act

   60

5.16

  

Disclosure

   60

5.17

  

Intellectual Property; Licenses, Etc.

   60

5.18

  

Solvency

   61

5.19

  

Casualty, Etc.

   61

5.20

  

Validity, Priority and Perfection of Security Interests in the Collateral

   61

5.21

  

Senior Indebtedness

   61 ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01

  

Financial Statements

   61

6.02

  

Certificates; Other Information

   62

6.03

  

Notices

   64

6.04

  

Payment of Obligations

   65

6.05

  

Preservation of Existence, Etc.

   65

6.06

  

Maintenance of Properties

   65

6.07

  

Maintenance of Insurance

   65

6.08

  

Compliance with Laws

   66

6.09

  

Books and Records

   66

6.10

  

Inspection Rights

   66

6.11

  

Use of Proceeds

   66

6.12

  

Covenant to Guarantee Obligations and Give Security

   66

6.13

  

Compliance with Environmental Laws

   69

6.14

  

Preparation of Environmental Reports

   70

6.15

  

Further Assurances

   70

6.16

  

Compliance with Terms of Leaseholds

   70

6.17

  

Cash Collateral Accounts

   71

6.18

  

Corporate Ratings

   71

6.19

  

Interest Rate Hedging

   71

6.20

  

Conditions Subsequent to Closing

   71

6.21

  

Cash Collateral

   72

 

2



--------------------------------------------------------------------------------

ARTICLE VII    NEGATIVE COVENANTS   

7.01

  

Liens

   72

7.02

  

Indebtedness

   74

7.03

  

Investments

   76

7.04

  

Fundamental Changes

   77

7.05

  

Dispositions

   77

7.06

  

Restricted Payments

   79

7.07

  

Change in Nature of Business

   80

7.08

  

Transactions with Affiliates

   80

7.09

  

Burdensome Agreements

   80

7.10

  

Financial Covenants

   80

7.11

  

Capital Expenditures and Service Parts Expenditures

   83

7.12

  

Amendments of Organization Documents

   83

7.13

  

Accounting Changes

   83

7.14

  

Prepayments, Amendments, Etc. of Indebtedness

   83

7.15

  

Amendment, Etc. of the Related Documents

   83

7.16

  

Partnerships, Etc.

   84

7.17

  

Speculative Transactions

   84

7.18

  

Formation of Subsidiaries

   84

7.19

  

Designation as Designated Senior Indebtedness

   84

7.20

  

Excluded Subsidiaries.

   84 ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

8.01

  

Events of Default

   84

8.02

  

Remedies upon Event of Default

   86

8.03

  

Application of Funds

   87 ARTICLE IX    ADMINISTRATIVE AGENT   

9.01

  

Authorization and Action

   88

9.02

  

Agent’s Reliance, Etc.

   88

9.03

  

Credit Suisse and Affiliates

   89

9.04

  

Lender Credit Decision

   89

9.05

  

Indemnification of Agents

   89

9.06

  

Successor Agents

   90

9.07

  

Arranger and Syndication Agent Have No Liability

   91

9.08

  

Administrative Agent May File Proofs of Claim

   91

9.09

  

Collateral and Guaranty Matters

   91 ARTICLE X    MISCELLANEOUS   

10.01

  

Amendments, Etc.

   92

10.02

  

Notices and Other Communications; Facsimile Copies

   94

10.03

  

No Waiver; Cumulative Remedies

   95

10.04

  

Expenses; Indemnity; Damage Waiver; No Liability of the L/C Issuer

   96

 

3



--------------------------------------------------------------------------------

10.05

  

Payments Set Aside

   98

10.06

  

Successors and Assigns

   98

10.07

  

Treatment of Certain Information; Confidentiality

   102

10.08

  

Right of Setoff

   103

10.09

  

Interest Rate Limitation

   103

10.10

  

Release of Collateral

   104

10.11

  

Counterparts; Integration; Effectiveness

   104

10.12

  

Survival of Representations and Warranties

   104

10.13

  

Severability

   104

10.14

  

USA PATRIOT Act Notice

   105

10.15

  

Governing Law; Jurisdiction; Etc.

   105

10.16

  

WAIVER OF JURY TRIAL

   106

SIGNATURES

   S-1

 

4



--------------------------------------------------------------------------------

SCHEDULES

        I  

Guarantors

      II  

Excluded Subsidiaries

      2.01  

Commitments and Applicable Percentages

      5.03  

Certain Authorizations

      5.05  

Existing Indebtedness; Surviving Indebtedness; Supplement to Interim Financial
Statements

      5.08(b)  

Existing Liens

      5.08(c)  

Owned Real Property

      5.08(d)  

Leased Real Property

      5.09  

Environmental Matters

      5.14  

Subsidiaries and Other Equity Investments; Loan Parties

      5.17  

Intellectual Property Matters

      6.20(a)  

Foreign Equity Interests

      6.20(c)  

Material Leased Property

      6.20(d)  

Mortgaged Property

      7.03(f)  

Existing Investments

      7.11  

Capital Expenditure Projects

      10.02  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

        Form of       A  

Borrowing Notice

      B  

Swing Line Loan Notice

      C-1  

Term Note

      C-2  

Revolving Credit Note

      D  

Compliance Certificate

      E  

Assignment and Assumption

      F  

Subsidiary Guaranty

      G  

Security Agreement

      H  

Solvency Certificate

      I  

Opinion Matters – Counsel to Loan Parties

      J  

Letter of Credit Application

      K  

Administrative Questionnaire

 

5



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This SENIOR SECURED CREDIT AGREEMENT (“Agreement”) is entered into as of
July 12, 2007, among QUANTUM CORPORATION, a Delaware corporation, as the
borrower (“Borrower”), each lender from time to time party hereto (collectively,
the “Lenders” and, individually, a “Lender”), and CREDIT SUISSE, acting through
one or more of its branches, or any Affiliate thereof (collectively, “Credit
Suisse”), as Administrative Agent, Swing Line Lender, an L/C Issuer and
Collateral Agent. Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in Section 1.01.

PRELIMINARY STATEMENTS:

(1) Subject to the terms and conditions contained herein, the Borrower has
requested that (a) the Term Lenders make term loans to the Borrower on the
Closing Date in an aggregate principal amount up to $400,000,000, the proceeds
of which will be used by the Borrower, subject to the limitations and conditions
set forth herein, to refinance the Existing Credit Facility and to pay certain
transaction fees and expenses, and (b) from time to time after the Closing Date,
the Revolving Credit Lenders make revolving loans to the Borrower and, in the
case of the L/C Issuer, issue Letters of Credit for the account of the Borrower,
pursuant to a revolving credit facility (with a subfacility for swingline loans)
in an aggregate amount up to $50,000,000, to be used for general corporate
purposes of the Borrower and its Subsidiaries.

(2) The Term Lenders and Revolving Credit Lenders have indicated their
willingness to so lend and the L/C Issuer has indicated its willingness to so
issue Letters of Credit, in each case, on the terms and subject to the
conditions set forth herein, including the granting of liens on Collateral
pursuant to the Collateral Documents and the making of the guarantees pursuant
to the Subsidiary Guaranty.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Credit Suisse in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, the account maintained by the Administrative Agent with Credit
Suisse as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit K hereto.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied



--------------------------------------------------------------------------------

to any Person, means the possession, directly or indirectly, of the power (i) to
vote ten percent (10%) or more of the Equity Interests having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion of the Revolving Credit Facility then in effect, (b) the unused portion
of the Term Commitment then in effect and (c) the Total Outstandings at such
time.

“Agreement” has the meaning specified in the preamble hereto.

“Applicable Percentage” means, (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage of the Term Facility represented
by (i) on or prior to the Closing Date, such Term Lender’s Term Commitment at
such time and (ii) thereafter, the principal amount of such Term Lender’s
Term Loans at such time, and (b) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage of the
Revolving Credit Facility represented by such Lender’s Revolving Credit
Commitment at such time. If the Commitments of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, (i) with respect to each of the Term Facility and the
Revolving Credit Facility, (a) in the case of Eurodollar Rate Loans, 3.50% per
annum, and (b) in the case of Base Rate Loans, 2.50% per annum and (ii) with
respect to the Commitment Fee, 0.50% per annum.

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility,
a Lender that has a Term Loan outstanding at such time (or, prior to the Closing
Date, a Lender that has a Term Commitment at such time), (b) with respect to the
Revolving Credit Facility, a Lender that has a Revolving Credit Commitment or
Revolving Loan outstanding at such time, (c) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (d) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Credit Suisse Securities (USA) LLC, in its capacity as sole
bookrunner and sole lead arranger.

 

2



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease, and (c) all
Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended March 31, 2007, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means, in the case of the Revolving Credit Facility, the
period commencing on the Closing Date and continuing until the Maturity Date for
such Facility.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest per annum then most recently announced by Credit Suisse
in New York, New York, from time to time, as Credit Suisse’s prime rate for
Dollars loaned in the United States; and

(b)  1/2 of 1% per annum above the Federal Funds Rate.

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to other customers in connection with
extensions of credit or to other banks.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or the
Term Borrowing, as the context may require.

“Borrowing Notice” means a notice of (a) the Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurodollar Rate Loans, on which dealings are carried on in
the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Expenditure Carryover Amount” has the meaning specified in
Section 7.11.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, (a) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in or sale of similar equipment or with insurance proceeds
therefrom shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
proceeds of such sale or the amount of such insurance proceeds, as the case may
be, and (b) the term “Capital Expenditures” shall not include any expenditures
(i) to the extent such Person or its Subsidiaries are reimbursed in cash by a
third party (other than a Loan Party or any Subsidiary of a Loan Party) during
the same period in which such expenditure was made or (ii) that constitute a
Permitted Acquisition.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral” means all unrestricted cash held in the Cash Collateral
Account.

“Cash Collateral Account” means a deposit account to be maintained at a
commercial bank selected in compliance with Section 6.17, in the name of the
Collateral Agent and under the sole dominion and control of the Collateral
Agent, and otherwise established in a manner reasonably satisfactory to the
Administrative Agent.

“Cash Collateralize” means, in respect of any L/C Obligations or any other
Obligations, that such Obligations are secured by a first priority perfected
security interest in a deposit account maintained with the Collateral Agent in
an amount not less that 105% of the amount of such Obligations, which deposit
account shall be under the sole dominion and control of the Collateral Agent for
the benefit of the Lenders and the L/C Issuer, and which security interest and
all arrangements related thereto shall be evidenced by such instruments and
agreements and shall otherwise be on such terms as the Collateral Agent and, in
the case of L/C Obligations, the L/C Issuer may reasonably require. Derivatives
of the term “Cash Collateralize” shall have corresponding meanings.

“Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any State thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any State
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 360 days from the date of acquisition thereof;

 

4



--------------------------------------------------------------------------------

(c) commercial paper in an aggregate amount of no more than $1,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 270 days from the
date of acquisition thereof;

(d) Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

(e) other assets which qualify as “marketable securities,” “short term
investments” or “cash equivalents” pursuant to the investment policies adopted
from time to time by the board of directors of Borrower and are properly
classified as “marketable securities,” “cash equivalents” or “short term
investments” under GAAP; provided that any changes made to such policies after
the Closing Date are acceptable to the Administrative Agent.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a controlled foreign corporation as defined in Section 957(a) of the
Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, commencing after the occurrence
of the August 2007 annual meeting of the Borrower, a majority of the

 

5



--------------------------------------------------------------------------------

members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower or control over the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right) representing 35% or more of the combined voting power of
such securities; or

(d) a “change of control” or any comparable event shall have occurred under, and
as defined in, any agreement evidencing Indebtedness of any Loan Party or any
Subsidiary of any Loan Party in excess of $15,000,000.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents, the Mortgaged Properties and all of the other
property and assets that are or are intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties.

“Collateral Agent” means Credit Suisse in its capacity as collateral agent under
any of the Loan Documents, or any successor collateral agent.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages (if any), each of the
mortgages, collateral assignments, Security Agreement Supplements, IP Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements delivered to the Collateral Agent pursuant to Section 6.12, and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

6



--------------------------------------------------------------------------------

“Commitment Letter” has the meaning specified in Section 10.11.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period;
(ii) the provision for U.S. federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for such period; (iii) depreciation
and amortization expense; (iv) other non-recurring or extraordinary non-cash
charges or expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income; (v) reasonable fees, costs and expenses incurred in
connection with the Transaction in an amount not to exceed $20,000,000;
(vi) reasonable fees, costs and expenses incurred prior to the Closing Date in
connection with the Borrower’s restructuring of its Subsidiaries in an amount
not to exceed $12,000,000; (vii) the capitalized debt issuance costs of the
acquisition of Advanced Digital Information Corporation incurred in the fiscal
year ended March 31, 2008 in an amount not to exceed $9,000,000;
(viii) reasonable fees, costs and expenses incurred prior to the Scheduled
Maturity Date for the Term Facility in connection with restructuring charges in
an amount not to exceed $15,000,000, (ix) any write off of capitalized assets
existing on the Closing Date; (x) Stock Based Compensation distributed during
such period, and (xi) any expenses deducted in calculating Consolidated Net
Income for such period and reimbursed during such period by third parties (other
than the Borrower or any of its Subsidiaries), and minus (b) the following to
the extent included in calculating such Consolidated Net Income: (i) U.S.
federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period; (ii) all non-recurring or extraordinary non-cash
items increasing Consolidated Net Income for such period; (iii) income from
interest; and (iv) earnings attributable to Investments in joint ventures and
partnerships to the extent not distributed in cash to the Borrower or its
Subsidiaries; provided that, solely for purposes of calculating the covenants in
Section 7.10(a) and (b), if the Borrower or any of its Subsidiaries has made any
Permitted Acquisition or any Disposition of assets permitted by Section 7.05
outside of the ordinary course of business during the period of four consecutive
fiscal quarters ending on any date during a relevant period for testing
compliance, Consolidated EBITDA for such period shall be calculated after giving
pro forma effect thereto, with pro forma adjustments (A) arising out of events
which are directly attributable to a specific transaction, which are factually
supportable and are expected to have a continuing impact, which pro forma
adjustments shall be certified on behalf of the Borrower by the chief financial
officer of the Borrower or (B) consented to by the Administrative Agent in its
reasonable discretion, as if such Permitted Acquisition or Disposition of assets
(and any related incurrence, repayment or assumption of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms, and assuming that any Revolving Loans borrowed in
connection with such acquisition are repaid with excess cash balances when
available) had occurred on the first day of the relevant period for testing
compliance (such calculation being referred to herein as a calculation on a “Pro
Forma Basis”). Notwithstanding the foregoing, Consolidated EBITDA for the fiscal
quarters ending on September 30, 2006, December 31, 2006 and March 31, 2007
shall be $42,700,000, $39,000,000 and $31,500,000, respectively, and pro forma
Consolidated EBITDA shall be based on the foregoing amounts.

“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, for the Borrower and its Subsidiaries on a consolidated
basis, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including, without limitation,
Obligations hereunder) and outstanding principal amount of all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar

 

7



--------------------------------------------------------------------------------

instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable and other accrued expenses in the ordinary
course of business), (e) all Attributable Indebtedness, (f) all Off-Balance
Sheet Liabilities, (g) all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (f) above of Persons other than
the Borrower or any Subsidiary, and (h) all Indebtedness of the types referred
to in clauses (a) through (g) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
except for any portion of such Indebtedness that is expressly made non-recourse
to the Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) the portion
of rent expense of the Borrower and its Subsidiaries with respect to such period
under Capitalized Leases that is treated as interest in accordance with GAAP,
and (c) the implied interest component of Synthetic Lease Obligations
(regardless of whether accounted for as interest expense under GAAP), all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs in respect of Swap Contracts
constituting interest rate swaps, collars, caps or other arrangements requiring
payments contingent upon interest rates of the Borrower and its Subsidiaries,
excluding in any case amounts referred to in Section 2.09(b).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges of the
Borrower and its Subsidiaries for the period of four fiscal quarters most
recently ended.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period.

“Consolidated Senior Indebtedness” means, as of any date of determination,
without duplication, for the Borrower and its Subsidiaries on a consolidated
basis, Consolidated Funded Indebtedness other than any such Indebtedness that by
its terms is expressly subordinated to the Obligations on terms satisfactory to
the Administrative Agent. The Administrative Agent hereby confirms that the
Existing Notes are expressly subordinated to the Obligations on terms
satisfactory to the Administrative Agent.

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

8



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corporate Rating” means, as of any date of determination, the corporate rating
or corporate family rating as determined by either S&P or Moody’s, respectively,
of the Borrower; provided that, if either S&P or Moody’s shall change the basis
on which ratings are established by it, each reference to the Corporate Rating
announced by S&P or Moody’s shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

“Credit Extension” means each Borrowing and each L/C Credit Extension.

“Credit Suisse” has the meaning specified in the recital of parties to this
Agreement.

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP, but excluding
cash.

“Current Liabilities” means, with respect to any Person, without duplication
(a) all Indebtedness of such Person that by its terms is payable on demand or
matures within one year after the date of determination (excluding the current
portion of any long-term Indebtedness and any Indebtedness renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arising under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date), and (b) all other items (including, without limitation, taxes
accrued as estimated and trade payables otherwise excluded from Indebtedness
under clause (d) of the definition thereof) that, in accordance with GAAP, would
be classified on the balance sheet of such Person as current liabilities of such
Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than the
accrual of Letter of Credit Fees (but including interest payable on accrued
Letter of Credit Fees not paid when due), an interest rate equal to (i) the Base
Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(iii) 2.0% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2.0% per
annum and (b) when used with respect to the accrual of Letter of Credit Fees, a
rate equal to the Applicable Rate for Eurodollar Rate Loans plus 2.0% per annum.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or has become the subject of a bankruptcy or insolvency
proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease (as lessor)
or other disposition (including any sale and leaseback transaction) of any
property by any Person (or the granting of any option or other right to do any
of the foregoing), including (a) any sale, assignment, transfer or other
disposal, with or without recourse, of any Equity Interests owned by such
Person, or any notes or accounts receivable or any rights and claims associated
therewith, (b) any taking by condemnation or eminent domain or transfer in lieu
thereof, and (c) any total loss or constructive total loss of property for which
proceeds are payable in respect thereof under any policy of property insurance.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” has the meaning specified in Section 6.12.

“Eligible Assignee” means, with respect to any Facility, an assignee to which an
assignment thereunder is permitted under Section 10.06(b) (and as to which any
consents required thereunder have been obtained).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
obligations contained in or required by permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any Hazardous
Materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation,

 

10



--------------------------------------------------------------------------------

partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate, (g) the failure of any Loan Party or any ERISA Affiliate to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan, or (h) the application for a minimum funding waiver
with respect to a Pension Plan.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the FRB,
as in effect from time to time.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

  

                    LIBO Rate

      1.00 – Eurodollar Rate Reserve Percentage   

Where,

“LIBO Rate” means, for such Interest Period, the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London time, on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBO

 

11



--------------------------------------------------------------------------------

Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at the Eurodollar Rate.

“Eurodollar Rate Reserve Percentage” for any Interest Period for each Eurodollar
Rate Loan means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the FRB (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Loans is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year, (a) the sum, without duplication,
of (i) Consolidated EBITDA for such fiscal year and (ii) the decrease, if any,
in Current Assets minus Current Liabilities from the beginning to the end of
such fiscal year minus (b) the sum, without duplication, of (i) the amount of
any Taxes payable in cash by the Borrower and its Subsidiaries with respect to
such fiscal year, (ii) Consolidated Interest Charges paid in cash by the
Borrower and its Subsidiaries net of cash interest income received by the
Borrower and its Subsidiaries for such fiscal year, (iii) Capital Expenditures
and Service Parts Expenditures made in cash during such fiscal year, except to
the extent financed with the proceeds of Indebtedness, (iv) permanent repayments
of Indebtedness (other than mandatory prepayments of Loans under
Section 2.05(b)) made by the Borrower and its Subsidiaries during such fiscal
year, but only to the extent that such prepayments by their terms cannot be
reborrowed or redrawn and do not occur in connection with a refinancing of all
or any portion of such Indebtedness, (v) the cash portion of any purchase price
payments made during such fiscal year by the Borrower or any of its Subsidiaries
in connection with any Permitted Acquisition or Investment (net of the proceeds
of any related financings with respect to such Permitted Acquisition or
Investment), and (vi) the increase, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year.

“Excluded Subsidiaries” means the Subsidiaries set forth on Schedule II that
have been designated by the Borrower as Excluded Subsidiaries (and as to which
such designation has not been withdrawn by the Borrower in a written notice to
the Administrative Agent or deemed withdrawn pursuant to Section 7.20); provided
that, (a) the consolidated gross revenues of all Excluded Subsidiaries for the
period of four fiscal consecutive quarters most recently ended does not exceed
5% of the consolidated gross revenues of the Borrower and its Subsidiaries for
such period, (b) the consolidated total assets of all Excluded Subsidiaries on
the last day of the fiscal quarter most recently ended is less than 5% of the
consolidated total assets of the Borrower and its Subsidiaries at such time,
(c) no such Subsidiary owns, or possesses the right to use, any IP Rights or
other assets that are material to the business of the Borrower and its
Subsidiaries, taken as a whole, and (d) no such Subsidiary receives or generates
any royalty revenue.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the

 

12



--------------------------------------------------------------------------------

Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Lender (other than an assignee pursuant to a request by
the Borrower under Section 10.06(k)), any U.S. federal withholding tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a).

“Existing Credit Facility” means, collectively, (a) the $375.0 million Credit
Agreement, dated as of August 22, 2006, and (b) the $125.0 million Term Loan
Agreement dated as of August 22, 2006, each by and among the Borrower, the
lenders party thereto and KeyBank National Association, as agent.

“Existing Indenture” means the Borrower’s Indenture dated as of July 30, 2003
with U.S. Bank National Association, as Trustee, governing the Existing Notes.

“Existing Indebtedness” means Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before the occurrence of the Closing Date
set forth in part (a) of Schedule 5.05.

“Existing Notes” means the 4.375% convertible subordinated notes issued by the
Borrower on July 30, 2003 in a total principal amount of $160,000,000 and due
August 1, 2010 issued under the Existing Indenture.

“Existing Notes Trigger Event” means Existing Notes in an aggregate principal
amount in excess of $25,000,000 remain outstanding on February 1, 2010.

“Facility” means the Term Facility, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the letter agreement, dated June 11, 2007 among the Borrower,
the Administrative Agent, Credit Suisse Securities (USA) LLC and Silver Point
Finance, L.L.C.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

13



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funded Debt” of any Person means Indebtedness in respect of the Credit
Extensions, in the case of the Borrower, and all other Indebtedness of such
Person that by its terms matures more than one year after the date of creation
or matures within one year from such date but is renewable or extendible, at the
option of such Person, to a date more than one year after such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year after such date.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(i).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person (or any right, contingent or otherwise,
of any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee at any time shall be deemed to be an amount then equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made (or, if such Guarantee is limited by its
terms to a lesser amount, such lesser amount) or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as

 

14



--------------------------------------------------------------------------------

determined by the guaranteeing Person in good faith; provided that, in the case
of any Guarantee of the type set forth in clause (b) above, if recourse to such
Person for such Indebtedness is limited to the assets subject to such Lien, then
such Guarantee shall be a Guarantee hereunder solely to the extent of the lesser
of (A) the amount of the Indebtedness secured by such Lien and (B) the value of
the assets subject to such Lien. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
toxic mold, polychlorinated biphenyls, radon gas, hazardous wastes and all other
substances, wastes and materials that are considered or deemed to be, or
regulated as, hazardous or toxic under applicable Environmental Law.

“Hedge Bank” means any Person that is the Arranger, the Administrative Agent,
the Collateral Agent or a Lender or an Affiliate of any of the foregoing (or was
the Arranger, the Administrative Agent, the Collateral Agent or a Lender or an
Affiliate of any of the foregoing at the time it entered into a Secured Hedge
Agreement), in its capacity as a party to a Secured Hedge Agreement.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person on a marked-to-market basis under any Swap
Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and other accrued
expenses incurred in the ordinary course of business which are not outstanding
for more than 75 days after the same are billed or invoiced or 135 days after
the same are created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements); provided that if
such indebtedness shall not have been assumed by such Person and is otherwise
non-recourse to such Person, the amount of such obligation treated as
Indebtedness shall not exceed the value of such property securing such
obligations;

(f) all Attributable Indebtedness and all Off-Balance Sheet Liabilities;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (other than any payment made solely with common
Equity Interests or Qualified Preferred Equity Interests of such Person) in
respect of (i) any Equity Interests in such Person or any other Person or
(ii) any warrants, rights or options to acquire such Equity Interests, in either
case valued, in the case of redeemable preferred interests, at its liquidation
preference plus accrued and unpaid dividends; and

 

15



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

“Indemnified Costs” has the meaning specified in Section 9.05(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the information memorandum to be used by the
Arranger in connection with the syndication of the Commitments and the Loans.

“Intellectual Property Security Agreement” means an intellectual property
security agreement, substantially in the form of Exhibit C to the Security
Agreement, together with each other intellectual property security agreement and
IP Security Agreement Supplement delivered pursuant to Section 6.12, in each
case as amended, restated, supplemented or otherwise modified from time to time.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan is outstanding.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Notice, or, with
consent of all Lenders, nine or twelve months thereafter if requested by the
Borrower in its Borrowing Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(i) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

16



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the Scheduled Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor incurs debt of
the type referred to in clause (h) of the definition of “Indebtedness” set forth
in this Section 1.01 in respect of such Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit of, or all of a substantial part
of the business being conducted by, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” has the meaning specified in Section
(1)(g)(vi) of the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Laws” means, collectively, all international, foreign, U.S. federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means an advance made by the L/C Issuer or any Revolving Credit
Lender pursuant to Section 2.03(c).

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

17



--------------------------------------------------------------------------------

“L/C Disbursement” means a payment or disbursement made by the L/C Issuer
pursuant to a Letter of Credit.

“L/C Issuer” means Credit Suisse in its capacity as issuer of Letters of Credit
hereunder, any successor issuer of Letters of Credit hereunder and any other
Lender that is approved by the Borrower and the Administrative Agent to issue
Letters of Credit. The term “L/C Issuer” shall mean the applicable issuer of the
relevant Letters of Credit as the context may require.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Related Documents” has the meaning specified in Section 2.03(c).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in substantially the form of Exhibit
J hereto or such other form as may be agreed between the Borrower and the L/C
Issuer.

“Letter of Credit Fee” has the meaning specified in Section 2.03(j)(i).

“Letter of Credit Sublimit” means an amount equal to $35,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge,
hypothecation, collateral assignment, deposit arrangement, encumbrance, lien
(statutory or other) or charge or preference or priority over assets or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes, if any, and any amendment, restatement, supplement or other modification
hereof or thereof and for all other purposes other than for purposes of the
Subsidiary Guaranty and the Collateral Documents and the definition of
“Obligations”, (i) this Agreement, (ii) the Notes, (iii) the Subsidiary
Guaranty, (iv) the Collateral Documents, (v) each L/C Related Document, (vi) the

 

18



--------------------------------------------------------------------------------

Fee Letter and (vii) the Commitment Letter, and (b) for purposes of the
Subsidiary Guaranty and the Collateral Documents and the definition of
“Obligations”, (i) this Agreement, (ii) the Notes, (iii) the Subsidiary
Guaranty, (iv) the Collateral Documents, (v) each L/C Related Document,
(vi) each Secured Hedge Agreement, (vii) the Fee Letter and (viii) the
Commitment Letter.

“Loan Parties” means, collectively, the Borrower, each Subsidiary Guarantor and
each Excluded Subsidiary that is required to execute and deliver a pledge
agreement pursuant to Section 6.12, if any.

“Material Adverse Effect” means (a) the occurrence of an event or condition that
has had, or would reasonably be expected to have, a material adverse change in,
or a material adverse effect upon, the business, assets, liabilities,
operations, condition (financial or otherwise) or operating results of the
Borrower and its subsidiaries, taken as a whole; or (b) a material impairment of
the rights and remedies of any Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earlier of (i) the fifth anniversary of the Closing Date (the “Scheduled
Maturity Date” for the Revolving Credit Facility), (ii) the date of termination
in whole of the Revolving Credit Commitments pursuant to Section 2.06 or 8.02 or
the acceleration of the Revolving Credit Loans or the Swing Line Loans pursuant
to Section 8.02, and (iii) the occurrence of the Existing Notes Trigger Event,
and (b) with respect to the Term Facility, the earlier of (i) the seventh
anniversary of the Closing Date (the “Scheduled Maturity Date” for the Term
Facility), (ii) the date of the acceleration of the Term Loans pursuant to
Section 8.02, and (iii) the occurrence of the Existing Notes Trigger Event.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
document, together with any assignment of leases and rents referred to therein,
in each case in form and substance satisfactory to the Agents.

“Mortgage Policy” means an ALTA extended coverage lender’s policy of title
insurance or such other form of policy as the Administrative Agent may require,
in each case from an issuer, in such amount and with such coverages and
endorsements as the Administrative Agent may reasonably require and otherwise in
form and substance reasonably acceptable to the Administrative Agent.

“Mortgaged Properties” the properties listed on Schedule 5.08(c) hereto and all
other real properties that are subject to a Mortgage in favor of the Collateral
Agent from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

19



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to any Disposition by any Loan Party or any of its Subsidiaries
(including any Disposition of Equity Interest in any Subsidiary of the
Borrower), the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is, or is required to be, repaid in connection
with such transaction (other than Indebtedness under the Loan Documents),
(B) the reasonable out-of-pocket fees and expenses incurred by any Loan Party or
such Subsidiary in connection with such transaction, (C) taxes reasonably
estimated to be actually payable within one year of the date of the relevant
transaction as a result of any gain recognized in connection therewith (provided
that any such estimated taxes not actually due or payable by the end of such
one-year period shall constitute Net Cash Proceeds upon the earlier of the date
that such taxes are determined not to be actually payable and the end of such
one-year period), and (D) reasonable reserves in accordance with GAAP for any
liabilities or indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchasers in respect
of such Disposition undertaken by the Borrower or any of its Subsidiaries in
connection with such Disposition, provided that to the extent that any such
amount ceases to be so reserved, the amount thereof shall be deemed to be Net
Cash Proceeds of such Disposition at such time; and

(b) with respect to the incurrence or issuance of any Indebtedness by any Loan
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable out-of-pocket fees
and expenses, incurred by the Borrower or such Subsidiary in connection
therewith.

“New Subsidiary Event” has the meaning specified in Section 6.12.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice of Issuance” has the meaning specified in Section 2.03(b).

“Notice of Renewal” has the meaning specified in Section 2.03(a).

“Notice of Termination” has the meaning specified in Section 2.03(a).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or Secured Hedge
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
Letter of Credit commissions, charges, expenses, fees, premiums, attorneys’ fees
and disbursements, indemnities, settlement amounts and other termination
payments and other

 

20



--------------------------------------------------------------------------------

amounts payable by any Loan Party under any Loan Document (including any Secured
Hedge Agreement) and (b) the obligation of any Loan Party to reimburse any
amount in respect of any obligation described in clause (a) that any Lender, in
its sole discretion to the extent not expressly prohibited by the Loan
Documents, may elect to pay or advance on behalf of such Loan Party; provided
that the obligations of any Excluded Subsidiary shall be limited to the
obligations of such Loan Party as set forth in a pledge agreement delivered
pursuant to Section 6.12, if any, to which it is a party.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (A) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (B) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes (including any intangible or mortgage recording
taxes), charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

21



--------------------------------------------------------------------------------

“Patriot Act” has the meaning set forth in Section 10.14.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any of its Subsidiaries of all of the Equity Interests in, or all or
substantially all of the property and assets of (or all or substantially all of
the property and assets constituting a separate business unit of), any Person
that, upon the consummation thereof, will be wholly owned directly by the
Borrower or one or more of its wholly owned Subsidiaries (including, without
limitation, as a result of a merger or consolidation or the purchase or other
acquisition of all or a substantial portion of the property and assets of a
Person); provided that, with respect to each such purchase or other acquisition:
(a) any such newly created or acquired Domestic Subsidiary shall be a Loan Party
and comply with the requirements of Section 6.12; (b) the lines of business of
the Person to be (or the property and assets of which are to be) so purchased or
otherwise acquired shall be substantially the same lines of business as one or
more of the principal businesses of the Borrower and its Subsidiaries in the
ordinary course or lines of business not prohibited by Section 7.07 of this
Agreement; (c) such purchase or other acquisition shall not include or result in
any contingent liabilities that could reasonably be expected to have a material
adverse effect on the business, financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole (as determined in good faith by
the board of directors (or the persons performing similar functions) of the
Borrower or such Subsidiary if the board of directors is otherwise approving
such transaction and, in each other case, by a Responsible Officer);
(d) immediately before and immediately after giving effect to any such purchase
or other acquisition on a Pro Forma Basis, (i) no Default shall have occurred
and be continuing, (ii) in the case of any such purchase or other acquisition
made (x) during the period commencing on the Closing Date and ending on the last
day of the sixth fiscal quarter following the Closing Date, the Consolidated
Leverage Ratio shall be at least 0.25x less than the applicable ratio set forth
in Section 7.10, and (y) thereafter, the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 7.10, in each case
after giving effect to such purchase or acquisition on such date; and (iii) the
Borrower shall have availability to borrow under the Revolving Credit Facility
of not less than $25,000,000 on such date; (e) the board of directors of such
acquired Person or its selling shareholders in existence at the time such
purchase or acquisition is commenced shall have approved such purchase or other
acquisition; and (f) such Loan Party shall have delivered to the Administrative
Agent, on behalf of the Lenders, at least five Business Days (or a shorter
period approved by the Administrative Agent) prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in
clauses (a) - (f) and in Section 7.03(i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.

“Permitted Liens” means Liens permitted under Section 7.01 of this Agreement.

“Permitted Refinancing Indebtedness” means Indebtedness (“Refinancing
Indebtedness”) issued or incurred (including by means of the extension or
renewal of existing

 

22



--------------------------------------------------------------------------------

Indebtedness) to refinance, refund, extend, renew or replace existing
Indebtedness (“Refinanced Indebtedness”); provided that (a) the principal amount
of such Refinancing Indebtedness is not greater than the principal amount of
such Refinanced Indebtedness plus the amount of any premiums or penalties and
accrued and unpaid interest paid thereon and reasonable fees and expenses, in
each case associated with such Refinancing Indebtedness, (b) such Refinancing
Indebtedness has a final maturity that is no sooner than, and a weighted average
life to maturity that is no shorter than, such Refinanced Indebtedness, (c) if
such Refinanced Indebtedness or any Guarantees thereof or any security therefor
are subordinated to the Obligations or subject to the Intercreditor Agreement,
such Refinancing Indebtedness and any Guarantees thereof and security therefor
remain so subordinated on terms no less favorable to the Lenders and the other
Secured Parties or are subject to the Intercreditor Agreement, as the case may
be, (d) the obligors in respect of such Refinanced Indebtedness immediately
prior to such refinancing, refunding, extending, renewing or replacing are the
only obligors on such Refinancing Indebtedness and (e) such Refinancing
Indebtedness contains covenants and events of default and is benefited by
Guarantees, if any, which, taken as a whole, are determined in good faith by a
Responsible Officer of the Borrower to be no less favorable to the Borrower or
the applicable Subsidiary and the Lenders and the other Secured Parties in any
material respect than the covenants and events of default or Guarantees, if any,
in respect of such Refinanced Indebtedness.

“Person” means any natural person, corporation, limited liability company, trust
(including a business trust), joint venture, association, company, partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Pledged Debt” has the meaning specified in Section (1)(d)(iv) of the Security
Agreement.

“Pledged Interests” has the meaning specified in Section (1)(d)(iii) of the
Security Agreement.

“Pro Forma Basis” has the meaning specified in the definition of Consolidated
EBITDA.

“Qualified Preferred Equity Interests” means preferred Equity Interests that
(a) have no mandatory redemption feature exercisable on a date earlier than 180
days after the Maturity Date, (b) have no requirements for the payment of
dividends or other distributions in cash on a date earlier than 180 days after
the Scheduled Maturity Date for the Term Facility and (c) contain covenants, if
any, no more restrictive than those customarily found in a high-yield debt
offering.

“Refinanced Indebtedness” has the meaning specified in the definition of
Permitted Refinancing Indebtedness.

“Refinancing Indebtedness” has the meaning specified in the definition of
Permitted Refinancing Indebtedness.

“Register” has the meaning specified in Section 10.06(d).

“Related Documents” means the Existing Notes and the Existing Notes Indenture.

 

23



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
attorneys and advisors of such Person and of such Person’s Affiliates and the
successors and assigns of each such Person.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Borrowing Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders owed or holding at least a majority in interest of the
sum of (a) the aggregate principal amount of the Revolving Credit Loans
outstanding at such time, (b) the Outstanding Amount of all L/C Obligations at
such time and (c) the aggregate unused Revolving Credit Commitments at such
time; provided, however, that the unused Revolving Credit Commitment of, the
aggregate principal amount of the Revolving Credit Loans outstanding and owing
to, and the Applicable Percentage of the Outstanding Amount of all L/C
Obligations of, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
owed or holding at least a majority in interest of the aggregate principal
amount of the Term Loans outstanding at such time; provided, however, that the
aggregate principal amount of the Term Loans outstanding and owing to any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of finance, treasurer, assistant treasurer,
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent of any thereof), or on
account of any option, warrant or other right to acquire any such dividend or
other distribution or payment.

 

24



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate indebtedness of the Borrower to such Revolving
Credit Lender resulting from the Revolving Credit Loans made by such Revolving
Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Scheduled Maturity Date” has the meaning specified in the definition of
Maturity Date.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between the
Borrower and any Hedge Bank.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means, collectively, the Agents, the Arranger, the Lenders,
each L/C Issuer and the Hedge Banks.

“Security Agreement” means a security agreement substantially in the form of
Exhibit G-1 hereto, together with each other security agreement and Security
Agreement Supplement delivered pursuant to Section 6.12, in each case as
amended.

“Security Agreement Supplement” has the meaning specified in Section 24(b) of
the Security Agreement.

 

25



--------------------------------------------------------------------------------

“Service Parts Expenditures” means for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “service parts for maintenance” or similar items reflected in the
consolidated statement of cash flows of the Borrower and its Subsidiaries.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities as
the same become due and payable. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.06(i).

“Stock Based Compensation” means for any period, the aggregate of all stock
based compensation charges reported by the Borrower and its Subsidiaries in
accordance with GAAP.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
directly or indirectly, through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors” means the Subsidiaries of the Borrower listed on
Schedule I and each other Subsidiary of the Borrower that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Lenders,
substantially in the form of Exhibit F, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

“Surviving Indebtedness” means the Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before and after giving effect to the
occurrence of the Closing Date and described in part (b) of Schedule 5.05
hereto.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency

 

26



--------------------------------------------------------------------------------

options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of ISDA Master Agreement, including any such obligations or liabilities
under any ISDA Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Arranger, a Lender or any
Affiliate of the Arranger or a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Credit Suisse in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Commitments.

“Syndication Agent” means Silver Point Finance, L.L.C.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Term Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

27



--------------------------------------------------------------------------------

“Term Facility” means, at any time, the aggregate Term Commitments or Term
Loans, as applicable, of all Lenders at such time.

“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loan, as applicable, at such time.

“Term Loan” has the meaning specified in Section 2.01(a).

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit C-1 hereto, evidencing the
aggregate indebtedness of the Borrower to such Term Lender resulting from the
Term Loans made by such Term Lender.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively,(a) the entering into the Loan Documents by
the Loan Parties, (b) the repayment in full and termination of all Existing
Indebtedness that is not Surviving Indebtedness and (c) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Eurodollar Rate Loan or
a Base Rate Loan.

“Unaccrued Indemnity Claims” means claims for indemnification that may be
asserted by the Agents, any L/C Issuer, any Lender or any other Indemnitee under
the Loan Documents that are unaccrued and contingent and as to which no claim,
notice or demand has been given to or made on the Borrower (with a copy to the
Administrative Agent) within five Business Days after the Borrower’s request
therefor to the Administrative Agent (unless the making or giving thereof is
prohibited or enjoined by any applicable Law or any order of any Governmental
Authority); provided that the failure of any Person to make or give any such
claim, notice or demand or otherwise to respond to any such request shall not be
deemed to be a waiver and shall not otherwise affect any such claim for
indemnification.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(e).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document and this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended,

 

28



--------------------------------------------------------------------------------

supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits, Preliminary Statements, Recitals and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits,
Preliminary Statements, Recitals and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, and (vii) any certification hereunder required to be given by a
corporate officer shall be deemed to be made on behalf of the applicable Loan
Party and not in the individual capacity of such officer.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.05 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such

 

29



--------------------------------------------------------------------------------

Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the L/C Related Documents related thereto therefor,
whether or not such maximum face amount is in effect at such time.

1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount to be determined at the rate of
exchange quoted by Credit Suisse in New York, New York at the close of business
on the Business Day immediately preceding any date of determination thereof, to
prime banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein, on
the Closing Date each Term Lender severally agrees to make a loan (each such
loan, a “Term Loan”) to the Borrower; provided that the aggregate amount of the
Term Borrowing under the Term Facility shall not exceed $400,000,000. The Term
Borrowing shall consist of Term Loans made simultaneously by the Term Lenders in
accordance with their respective Applicable Percentage of the Term Facility.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided that after giving effect to any Revolving Credit Borrowing,
(i) the Total Outstandings under the Revolving Credit Facility shall not exceed
the aggregate Commitments under the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) The Term Borrowing, each Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
2:00 p.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) one Business Day prior to
the requested date of any Borrowing of Base Rate Loans; provided, however, that
if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 2:00 p.m., four Business

 

30



--------------------------------------------------------------------------------

Days prior to the requested date of such Borrowing, conversion or continuation
having an Interest Period other than one, two, three or six months in duration,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 2:00 p.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.03(f) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Borrowing Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto and
(vi) remittance instructions. If the Borrower fails to specify a Type of Loan in
a Borrowing Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Borrowing Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender in writing or by telecopier or other electronic
communication of the amount of its Applicable Percentage of the applicable Term
Loans or Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender in writing or by telecopier or other electronic communication of the
details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Term Borrowing or a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Borrowing Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds to an account designated by the Borrower in
writing, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Borrowing Notice with respect to any Revolving
Credit Borrowing is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and, second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
upon the expiration of any applicable Interest Period or converted only on the
last day of an Interest Period for such Eurodollar Rate Loan. During the
existence of an Event of Default, no Loans may be requested as, converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.
During the existence of a Default that is not an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, unless converted to or continued as Eurodollar
Rate Loans with Interest Periods of one month.

 

31



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
(in writing or by telecopier or other electronic communication) of the interest
rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Credit Suisse’s prime rate used in determining the Base Rate
promptly following the announcement of such change.

(e) After giving effect to the Term Borrowing, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than six Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select Eurodollar Rate for any Borrowing if the obligation of the
Appropriate Lenders to make Eurodollar Rate Loans shall then be suspended
pursuant to Section 3.02 or 3.03.

2.03 Letters of Credit.

(a) Issuance of Letters of Credit. Each L/C Issuer agrees, on the terms and
conditions hereinafter set forth, to issue (or cause any of its Affiliates that
constitute a commercial bank to issue on its behalf) Letters of Credit in
Dollars for the account of the Borrower from time to time on any Business Day
during the period from the Closing Date until the day that is thirty days prior
to the Scheduled Maturity Date for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day); provided that after
giving effect to any L/C Credit Extension, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (iii) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. No Letter of
Credit shall have an expiration date (including all rights of the Borrower or
the beneficiary to require renewal) later than the earlier of (x) 12 months
after the date of its issuance or (y) five Business Days before the Scheduled
Maturity for the Revolving Credit Facility, but may by its terms be renewable
annually upon written notice (a “Notice of Renewal”) given to the L/C Issuer and
the Administrative Agent on or prior to any date for notice of renewal set forth
in such Letter of Credit but in any event at least three Business Days prior to
the date of the proposed renewal of such Letter of Credit and upon fulfillment
of the applicable conditions set forth in Article IV unless the L/C Issuer has
notified the Borrower (with a copy to the Administrative Agent) on or prior to
the date for notice of termination set forth in such Letter of Credit but in any
event at least 30 days prior to the date of automatic renewal of its election
not to renew such Letter of Credit (a “Notice of Termination”); provided that
the terms of each Letter of Credit that is automatically renewable annually
shall (A) require the L/C Issuer to give the beneficiary named in such Letter of
Credit notice of any Notice of Termination, (B) permit such beneficiary, upon
receipt of such notice, to draw under such Letter of Credit prior to the date
such Letter of Credit otherwise would have been automatically renewed and
(C) not permit the expiration date (after

 

32



--------------------------------------------------------------------------------

giving effect to any renewal) of such Letter of Credit in any event to be
extended to a date later than five Business Days before the Scheduled Maturity
Date for the Revolving Credit Facility. If either a Notice of Renewal is not
given by the Borrower or a Notice of Termination is given by the L/C Issuer
pursuant to the immediately preceding sentence, such Letter of Credit shall
expire on the date on which it otherwise would have been automatically renewed.
Within the limits of the Letter of Credit Facility, and subject to the limits
referred to above, the Borrower may request the issuance of Letters of Credit
under this Section 2.03(a), repay any L/C Advances resulting from drawings
thereunder pursuant to Section 2.03(e) and request the issuance of additional
Letters of Credit under this Section 2.03(a).

(b) Request for Issuance. Each Letter of Credit shall be issued upon notice,
given not later than 1:00 p.m. on the third Business Day prior to the date of
the proposed issuance of such Letter of Credit, by the Borrower to the L/C
Issuer, which shall give to the Administrative Agent (who in turn shall give to
each Revolving Credit Lender) prompt notice thereof by telecopier or electronic
communication. Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) may be by telephone, confirmed immediately in writing, or telecopier
or electronic communication, specifying therein the requested (i) date of such
issuance (which shall be a Business Day), (ii) amount of such Letter of Credit,
(iii) expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by a Letter of Credit Application. If (1) the requested
form of such Letter of Credit is acceptable to the L/C Issuer in its sole
discretion and (2) it has not received notice of objection to such issuance from
the Required Lenders, the L/C Issuer will, upon fulfillment of the applicable
conditions set forth in Article IV, make such Letter of Credit available to the
Borrower at its office referred to in Schedule 10.02 or as otherwise agreed with
the Borrower in connection with such issuance. In the event and to the extent
that the provisions of any Letter of Credit Application shall conflict with this
Agreement, the provisions of this Agreement shall govern.

(c) L/C Advances.

(i) The Borrower shall repay to the Administrative Agent for the account of each
L/C Issuer and each other Revolving Credit Lender that has made an L/C Advance,
on the same day that an L/C Advance is made or on the next Business Day, the
outstanding principal amount of each L/C Advance made by each of them.

(ii) The Obligations of the Borrower and the Revolving Credit Lenders under this
Agreement, any Letter of Credit Application and any other agreement or
instrument relating to any Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Application and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances:

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Application, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, setoff, defense or other right that the Borrower
may have at any time against any beneficiary or any transferee of a Letter of

 

33



--------------------------------------------------------------------------------

Credit (or any Persons for which any such beneficiary or any such transferee may
be acting), the L/C Issuer or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by the L/C Issuer under a Letter of Credit against presentation of a
draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

(F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Subsidiary Guaranty or any other guarantee, for all or any of the
Obligations of the Borrower in respect of the L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

The foregoing provisions of this Section 2.03(c)(ii) shall not impair any claim
of the Borrower as provided in Section 10.04(d).

(d) Letter of Credit Reports. In addition to notifying the Administrative Agent
of each new, expired, modified or terminated Letter of Credit at the time such
Letter of Credit is issued, modified, terminated or expires, each L/C Issuer
shall furnish (i) to the Administrative Agent (who shall furnish to each
Revolving Credit Lender) and the Borrower on or about the last Business Day of
each calendar month and each calendar quarter a written report summarizing
issuance and expiration dates of Letters of Credit issued by such L/C Issuer
during the preceding month and quarter, as the case may be, and drawings during
such calendar month or quarter under all Letters of Credit issued by such L/C
Issuer and (ii) to the Administrative Agent (who shall furnish to each Revolving
Credit Lender) and the Borrower on the last Business Day of each calendar
quarter a written report setting forth the average daily aggregate amount of
Letters of Credit available to be drawn during such calendar quarter of all
Letters of Credit issued by such L/C Issuer.

(e) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by the L/C Issuer under Section 2.03(b), the L/C Issuer shall be deemed, without
further action by any party hereto, to have sold to each Revolving Credit
Lender, and each such Revolving Credit Lender shall be deemed, without further
action by any party hereto, to have purchased from the L/C Issuer, a
participation in such Letter of Credit in an amount for each Revolving Credit
Lender equal to such Lender’s Applicable Percentage of the amount of such Letter
of Credit available to be drawn, effective upon the issuance of such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay such Lender’s
Applicable Percentage of each L/C Disbursement made by the L/C Issuer and not
reimbursed by the Borrower forthwith on the date due as provided in
Section 2.03(c) (or which has been so reimbursed but must be returned or
restored by the L/C Issuer because of the occurrence of an event specified in
Section 8.01(f) or otherwise) (an “Unreimbursed Amount”) by making available for
the account of its Applicable Lending Office to the Administrative Agent for the
account of the L/C Issuer by deposit to the Administrative Agent’s account, in
same day funds, an amount equal to such Lender’s Applicable Percentage of such
L/C Disbursement. Each

 

34



--------------------------------------------------------------------------------

Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.03(e) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default or the termination of the Commitments, and that each such payment shall
be made without any off-set, abatement, withholding or reduction whatsoever. If
and to the extent that any Revolving Credit Lender shall not have so made the
amount of such L/C Disbursement available to the Administrative Agent, such
Revolving Credit Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date
such L/C Disbursement is due pursuant to Section 2.03(c) until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate for its
account or the account of the L/C Issuer. If such Lender shall pay to the
Administrative Agent such amount for the account of the L/C Issuer on any
Business Day, such amount so paid in respect of principal shall constitute an
L/C Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of an L/C Advance made by the
L/C Issuer shall be reduced by such amount on such Business Day.

(f) Drawing and Reimbursement. The payment by the L/C Issuer of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by the L/C Issuer of an L/C Advance, which shall be a Base Rate Loan,
in the amount of such draft.

(g) Failure to Make L/C Advances. The failure of any Lender to make an L/C
Advance to be made by it on the date specified in Section 2.03(e) shall not
relieve any other Lender of its obligation hereunder to make its L/C Advance on
such date, but no Lender shall be responsible for the failure of any other
Lender to make the L/C Advance to be made by such other Lender on such date.

(h) Cash Collateral. Upon the request of the Administrative Agent, if, as of the
date five Business Days prior to the Scheduled Maturity Date for the Revolving
Credit Facility, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.

(i) Applicability of ISP98. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(j) Letter of Credit Fees, Etc.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance with its Applicable Percentage a per annum
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate for Eurodollar Rate Loans times the daily maximum
amount available to be drawn under such Letter of Credit. Letter of Credit Fees
shall be due and payable (A) on a quarterly basis in arrears on the last
Business Day of each quarter, commencing on the last Business Day of September,
2007 and (B) on the Maturity Date in respect of the Revolving Credit Facility,
in each case on the basis of the actual number of days elapsed over a 360-day
year. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

(ii) The Borrower shall pay to the L/C Issuer, for its own account, such
commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Borrower and the L/C Issuer shall agree, with the initial fronting
fee equal to an amount to be agreed but not to exceed 0.25% per annum

 

35



--------------------------------------------------------------------------------

on the maximum amount available to be drawn under all Letters of Credit issued
by the L/C Issuer payable (A) on a quarterly basis in arrears on the last
Business Day of each quarter, commencing on the last Business Day of September,
2007 and (B) on the Maturity Date in respect of the Revolving Credit Facility,
in each case on the basis of the actual number of days elapsed over a 360-day
year.

2.04 Swing Line Loans.

(a) The Swing Line. The Swing Line Lender agrees, on the terms and conditions
hereinafter set forth, to make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings of
the Revolving Credit Loans shall not exceed the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment, and provided
further that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender with a copy to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be in an amount of $250,000 or an integral multiple of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (a) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (b) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will make the amount of the
requested Swing Line Loan available to the Borrower as designated in the Notice
of Swing Line Borrowing, in same day funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), or in any event automatically
upon the maturity of each Swing Line

 

36



--------------------------------------------------------------------------------

Loan as set forth in Section 2.07(c), that each other Revolving Credit Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Borrowing Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Borrowing Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Borrowing Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 11:00 a.m. on the Business Day specified in such
Borrowing Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan in an
amount equal to such Revolving Credit Lender’s Applicable Percentage of such
Swing Line Loan, each such Revolving Lender shall thereupon fund the full amount
of such participation in the manner provided in Section 2.04(c)(i), and each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. If any payment received by the Administrative
Agent in respect of principal or interest on any Swing Line Loan is required to
be returned by the Administrative Agent under any of the circumstances described
in Section 10.05, each Revolving Credit Lender shall pay to the Administrative
Agent for the account of the Swing Line Lender its Applicable Percentage thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such

 

37



--------------------------------------------------------------------------------

demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Lenders under this
subsection shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent at any time or
from time to time, voluntarily prepay Term Loans in whole or in part subject to
the premium set forth in Section 2.05(d) and Revolving Credit Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 2:00 p.m. (1) three Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (2) one
Business Day Prior to any date of prepayment of Base Rate Loans; and (B) any
partial prepayment shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment, the payment
amount specified in such notice shall be due and payable on the date specified
therein and each such prepayment shall be paid to the Lenders in accordance with
their respective Applicable Percentages. Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied pro
rata to the remaining principal repayment installments thereof; provided that
such prepayment shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05(a).

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $250,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii) No Lender may reject any voluntary prepayment pursuant to this
Section 2.05(a).

 

38



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Within five Business Days (subject to Section 2.05(c)) after the date the
Borrower is required to deliver financial statements pursuant to Section 6.01(a)
and the related Compliance Certificate pursuant to Section 6.02(b), the Borrower
shall prepay an aggregate principal amount of Loans equal to the amount by which
(i) 50% of Excess Cash Flow for the fiscal year covered by such financial
statements (commencing with the fiscal year ending March 31, 2008) exceeds
(ii) the aggregate amount of all voluntary prepayments of the Term Loans and, to
the extent that any prepayment of the Revolving Credit Loans resulted in
corresponding permanent reductions of Revolving Credit Commitments, Revolving
Credit Loans made during such fiscal year pursuant to Section 2.05(a), in each
case to the extent such payments were not and have not been funded with
additional Indebtedness and are not otherwise financed; provided that (A) the
percentage in this Section 2.05(b)(i) shall be reduced to 25% if the
Consolidated Leverage Ratio on the date of prepayment (prior to giving effect
thereto) is no greater than 2.5 to 1.0 but greater than 1.5 to 1.0 and (B) no
prepayment shall be required under this Section 2.05(b)(i) if the Consolidated
Leverage Ratio on the date of prepayment (prior to giving effect thereto) is not
greater than 1.5 to 1.0.

(ii) If any Loan Party or any of its Subsidiaries Disposes of any property or
assets (including proceeds from the sale of Equity Interests in any Subsidiary
of the Borrower and insurance and condemnation proceeds) (other than any
Disposition of any property or assets permitted by Section 7.05(b), (c), (d),
(e), (f), (g), (h), (i), (j) or (k)) and the aggregate Net Cash Proceeds
received by the Loan Parties and such Subsidiaries in any fiscal year exceeds
$6,000,000 for all such sales, the Borrower shall immediately (subject to
Section 2.05(c)) prepay an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds; provided, however, that, with respect to any Net Cash
Proceeds realized under a Disposition described in this Section 2.05(b)(ii),
(A) at the option of the Borrower (as elected by the Borrower in writing to the
Administrative Agent on or prior to the date of such Disposition), and so long
as no Event of Default shall have occurred and be continuing, the Borrower may
reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as (1) within 180 days following receipt of such Net Cash Proceeds, a
definitive agreement for the purchase of such assets with such proceeds shall
have been entered into (as certified by the Borrower in writing to the
Administrative Agent), and (2) within 270 days after the receipt of such Net
Cash Proceeds, such purchase shall have been consummated (as certified by the
Borrower in writing to the Administrative Agent); provided further, however,
that any Net Cash Proceeds that are not subject to such definitive agreement
within the applicable timeframe set forth above or that are not so reinvested
within the applicable timeframe set forth above shall be immediately applied to
the prepayment of the Loans as set forth in this Section 2.05; and (B) any
amount reinvested under clause (A) shall not be included in determining the
amount of any required prepayment of the Loans under this Section 2.05(b)(ii).

(iii) Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness of the type referred to in clause (a) of the
definition of “Indebtedness” (other than Indebtedness permitted to be incurred
or issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately (subject to Section 2.05(c)) upon receipt thereof by any
Loan Party or such Subsidiary.

(iv) If for any reason the Total Outstandings under the Revolving Credit
Facility at any time exceed the Revolving Credit Commitments then in effect, the
Borrower shall immediately prepay the Revolving Credit Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess.

 

39



--------------------------------------------------------------------------------

(v) Each mandatory prepayment of Loans pursuant to Section 2.05(b)(i), (ii) or
(iii) shall be applied on a pro rata basis to the remaining principal repayment
installments due in respect of the Terms Loans of the Term Lenders that accept
such prepayments until all such installments are paid in full. Each such
mandatory prepayment of Loans shall be applied, first, on a pro rata basis to
the then outstanding Term Loans being prepaid, irrespective of whether such
outstanding Term Loans are Base Rate Loans or Eurodollar Rate Loans; provided
that if no Lenders exercise the right to waive a given mandatory prepayment of
the Term Loans pursuant to Section 2.05(c), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
Term Loans that are Base Rate Loans to the full extent thereof before
application to Term Loans that are Eurodollar Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05(a), and, thereafter, ratably to the Revolving Credit
Facility without a permanent reduction in the Revolving Credit Commitments.

(vi) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied to prepay L/C Borrowings outstanding at
such time until all such L/C Borrowings are paid in full, second, shall be
applied to prepay Swing Line Loans outstanding at such time until all such Swing
Line Loans are paid in full, third, shall be applied to prepay Revolving Credit
Loans outstanding at such time until all such Revolving Credit Loans are paid in
full and, fourth, shall be used to Cash Collateralize the L/C Obligations; and,
in the case of prepayments of the Revolving Credit Facility required pursuant to
clause (i), (ii) or (iii) of this Section 2.05(b), the amount remaining, if any,
after the prepayment in full of all Loans and L/C Borrowings outstanding at such
time and the L/C Obligations have been Cash Collateralized in full may be
retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit which has been Cash Collateralized, such
funds shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.

(c) Term Lender Opt-out. With respect to any prepayment of the Term Facility
pursuant to Section 2.05(b), any Term Lender, at its option, may elect not to
accept such prepayment. Upon the date set forth in Section 2.05(b) for any such
prepayment of the Term Facility, the Borrower shall notify the Administrative
Agent of the amount that is available to prepay the Term Loans. Promptly after
the date of receipt of such notice, the Administrative Agent shall provide
written notice (the “First Offer”) to the Term Lenders of the amount available
to prepay the Term Loans. Any Lender declining such prepayment (a “Declining
Lender”) shall give written notice thereof to the Administrative Agent by 11:00
a.m. no later than two Business Days after the date of such notice from the
Administrative Agent. On such date, the Administrative Agent shall then provide
written notice (the “Second Offer”) to the Term Lenders other than the Declining
Lenders (such Lenders being the “Accepting Lenders”) of the additional amount
available (due to such Declining Lenders’ declining such prepayment) to prepay
Term Loans owing to such Accepting Lenders. Any Lender declining prepayment
pursuant to such Second Offer shall give written notice thereof to the
Administrative Agent by 11:00 a.m. no later than one Business Day after the date
of such notice of a Second Offer. The Borrower shall prepay the Loans as set
forth in Section 2.05(b) within three Business Days after its receipt of notice
from the Administrative Agent of the aggregate amount of such prepayment.
Amounts remaining after the allocation of accepted amounts with respect to the
First Offer and the Second Offer to Accepting Lenders shall be used by the
Borrower to prepay loans under the Revolving Credit Facility as provided in
Section 2.05(b)(vi) above.

 

40



--------------------------------------------------------------------------------

(d) Call Premium. Any voluntary prepayment of the Term Loans made pursuant to
Section 2.05(a) or mandatory assignment of Term Loans pursuant to
Section 10.06(k) or permanent reduction in the Revolving Credit Commitment
pursuant to Section 2.06(a) shall be subject to the payment by the Borrower of a
premium equal to 1.00% of the principal amount of such Term Loans prepaid or
assigned or Revolving Credit Commitment reduced during the first year following
the Closing Date.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused portions of the Term Commitments, the Letter of Credit
Sublimit or the unused Revolving Credit Commitments, or from time to time
permanently reduce the unused portions of the Term Commitments, the Letter of
Credit Sublimit or the unused Revolving Credit Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of at least
$500,000 or an integral multiple of $100,000 in excess thereof, and (iii) the
Borrower shall not terminate or reduce the unused portions of the Term
Commitments, the Letter of Credit Sublimit, or the unused Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings under the Revolving Credit Facility would
exceed the Aggregate Revolving Credit Commitments.

(b) Mandatory.

(i) The Term Commitments shall be automatically and permanently reduced to zero
on the Closing Date but after the disbursement of the Term Loans.

(ii) If after giving effect to any reduction or termination of unused Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the unused Revolving Credit
Commitment under this Section 2.06. Upon any reduction of unused Commitments
under a Facility, the Commitment of each Lender under such Facility shall be
reduced by such Lender’s Applicable Percentage of the amount by which such
Facility is reduced. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders the aggregate principal amount of all Term
Loans outstanding in quarterly payments of $1,000,000 (which amount shall be
reduced as a result of the application of prepayments in accordance with
Section 2.05) on March 31, June 30, September 30, and December 31 of each year,
commencing on September 30, 2007 (provided that if such date is not a Business
Day, then such payment shall be made on the next preceding Business Day);
provided, however, that the final principal repayment installment of the Term
Loans shall be paid on the Maturity Date for the Term Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.

 

41



--------------------------------------------------------------------------------

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders on the Maturity Date for
the Revolving Credit Facility the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Swing Line Lender and any Revolving Credit Lender
that has purchased a participation in a Swing Line Loan pursuant to Section 2.04
the outstanding principal amount of each Swing Line Loan on the Maturity Date
for the Revolving Credit Facility.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) (i) If any Default or Event of Default has occurred and is continuing, all
amounts payable by any Loan Party under any Loan Document which are not paid
when due (subject to any applicable grace periods), whether at stated maturity,
by acceleration or otherwise, shall bear interest at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Section 2.03(j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Percentage, a commitment fee of 0.50% per annum times the actual daily amount by
which the aggregate Revolving Credit Commitments exceed the sum of (i) an amount
equal to (A) the Outstanding Amount of Revolving Credit Loans minus (B) without
duplication, the Outstanding Amount of Swing Line Loans and (ii) the Outstanding
Amount of L/C Obligations; provided, however, that any commitment fee accrued
with respect to any of the Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of September, 2007, and (ii) on the Maturity Date for the
Revolving Credit Facility, in each case on the basis of the number of days
elapsed over a 360-day year.

 

42



--------------------------------------------------------------------------------

(b) Other Fees.

(i) The Borrower shall pay to the Arranger, the Syndication Agent and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Unless otherwise expressly agreed by the Agents in writing, such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by reference to Credit Suisse’s
“prime rate” shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(b), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and

 

43



--------------------------------------------------------------------------------

payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. All
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. may, in the Administrative Agent’s sole
discretion, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Federal Funds Rate and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Rate.

 

44



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 9.05 are several and not joint. The
failure of any Lender to make any Loan or to fund any such participation or make
payments pursuant to Section 9.05 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or purchase its participation or make payments pursuant to
Section 9.05.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Authorization. The Borrower hereby authorizes each Lender, if and to the
extent payment owed to such Lender is not made when due hereunder or, in the
case of a Lender holding a Note, under the Note held by such Lender, to charge
from time to time against any or all of the Borrower’s accounts with such Lender
any amount so due.

(g) Insufficient Payment. Whenever any payment received by the Administrative
Agent under this Agreement or any of the other Loan Documents is insufficient to
pay in full all amounts due and payable to the Agents and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Agents and the Lenders in the order of priority set forth in Section 8.03. If
the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the manner in which such funds are
to be applied, the Administrative Agent may, but shall not be obligated to,
elect to distribute such funds to each of the Lenders in accordance with such
Lender’s Applicable Percentage of the sum of (i) the Outstanding Amount of all
Loans outstanding at such time and (ii) the Outstanding Amount of all L/C
Obligations outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit

 

45



--------------------------------------------------------------------------------

of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Revolving Credit Loans and Term Loans and other amounts owing them; provided
that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary (as to
which the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), the Administrative Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Indemnified Taxes or
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that the Borrower shall not be obligated to make any payment pursuant
to this Section 3.01 to the Administrative Agent, any Lender, or the L/C Issuer
in respect of penalties and interest attributable to any Indemnified Taxes or
Other Taxes, if such penalties, interest and other liabilities are

 

46



--------------------------------------------------------------------------------

attributable to the gross negligence or willful misconduct of the Administrative
Agent, any Lender, the L/C Issuer or any other such recipient. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as reasonably practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law and as are reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor form),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor
form),

(iv) duly completed copies of Internal Revenue Service Form W-8IMY (or any
successor form thereto), together with any information that is required by the
Code and Treasury regulations promulgated thereunder and any additional
information that the Foreign Lender chooses to transmit with such form, and any
other certificate or statement of exemption required under the Code, or

 

47



--------------------------------------------------------------------------------

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund or
reduction of, or credit against, its liability for any Taxes or Other Taxes
(other than a foreign tax credit) as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01 (each a “Tax Benefit”), it shall pay to the
Borrower an amount equal to such Tax Benefit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such Tax Benefit), net of all out-of-pocket expenses of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, and withholding at any
amounts as required under applicable Law and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such Tax
Benefit); provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such Tax Benefit to such Governmental Authority. This
subsection (f) shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to file its returns in a particular manner or to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

(g) Tax Contests. If the Borrower determines in good faith that a reasonable
basis exists for contesting any Indemnified Taxes or Other Taxes with respect to
which the Borrower has paid any additional amounts to Lender or any Participant
or for which indemnification has been demanded hereunder, Lender or such
Participant, as applicable, shall reasonably cooperate with the Borrower in
challenging such Indemnified Taxes or Other Taxes at the Borrower’s expense if
so requested by the Borrower in writing, unless such Lender or Participant
reasonably determines in good faith that doing so would be disadvantageous to
it.

3.02 Illegality. If any Law has made it unlawful, or any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurodollar Rate Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Until the circumstances giving
rise to such illegality shall cease to exist, all Loans made by such Lender
thereafter shall be made as Base Rate Loans.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation

 

48



--------------------------------------------------------------------------------

thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement taken into account in determining the Eurodollar
Rate) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the

 

49



--------------------------------------------------------------------------------

L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 or in Section 3.05, and specifying in
reasonable detail the basis for such compensation, and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Notwithstanding anything in this Agreement to the contrary, the Borrower
shall not be obligated to make any payment to any Lender or the L/C Issuer under
this Section 3.04 in respect of any Change in Law for any period more than 180
days prior to the date on which such Lender or L/C Issuer gives written notice
to the Borrower of its intent to request such payment under this Section 3.04;
provided, however, that if such Change in Law has retroactive effect, the
Borrower shall be required to make any such payments for the period of
retroactivity.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss, cost or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 3.05, each
Lender shall be deemed to have funded each Eurodollar Rate Loan made by it at
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Mitigation Obligations. If (a) any Lender or the L/C Issuer shall request
compensation under Section 3.01, (b) any Lender or the L/C Issuer delivers a
notice described in Section 3.02 or (c) the Borrower is required to pay any
additional amount to any Lender or the L/C Issuer or any Governmental Authority
on account of any Lender or the L/C Issuer, pursuant to Section 3.04, then such
Lender or the L/C Issuer shall use reasonable efforts (which shall not require
such Lender or the L/C Issuer to incur an unreimbursed loss or unreimbursed cost
or expense or otherwise take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be significant) (i) to file any certificate or document reasonably
requested in writing by the Borrower or (ii) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for

 

50



--------------------------------------------------------------------------------

compensation under Section 3.01 or enable it to withdraw its notice pursuant to
Section 3.02 or would reduce amounts payable pursuant to Section 3.04, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such filing or assignment, delegation and transfer.

3.07 Survival. This Article III shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction, or waiver in accordance with Section 10.01, of the following
conditions precedent:

(a) The Administrative Agent shall have received each of the following, each of
which shall be originals or telecopies (followed promptly by originals), each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date), each in form and substance
satisfactory to the Administrative Agent and each of the Lenders and in such
number of copies as may be requested by the Administrative Agent:

(i) duly executed counterparts of this Agreement and the Subsidiary Guaranty,
sufficient in number for distribution to each Agent, each Lender and the
Borrower;

(ii) a Note or Notes duly executed by the Borrower in favor of each Lender
requesting the same;

(iii) the Security Agreement, duly executed by each Loan Party, together with:

(A) certificates representing the Pledged Interests (to the extent represented
by certificates or instruments) referred to therein accompanied by undated stock
powers executed in blank and instruments evidencing the Pledged Debt (to the
extent required thereby to be evidenced by an instrument) endorsed in blank,

(B) financing statements in proper form for filing under the Uniform Commercial
Code of all jurisdictions that the Administrative Agent may reasonably deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement,

(C) completed requests for information (the results of which shall be
satisfactory to the Administrative Agent), dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements, and

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative

 

51



--------------------------------------------------------------------------------

Agent may reasonably deem necessary or desirable in order to perfect and protect
the liens and security interests created thereby (including, without limitation,
receipt of duly executed payoff letters, UCC-3 termination statements) and that
all filing and recording taxes and fees (if any) have been paid;

(iv) the Intellectual Property Security Agreement, duly executed by each Loan
Party, together with evidence that all action that the Administrative Agent may
deem necessary or desirable in order to perfect and protect the first priority
liens and security interests created under the Intellectual Property Security
Agreement has been authorized;

(v) such duly executed certificates of resolutions or consents, incumbency
certificates and/or other duly executed certificates of Responsible Officers of
each Loan Party as the Administrative Agent or the Lenders may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

(vi) such documents and duly executed certifications as the Administrative Agent
or the Lenders may reasonably require to evidence that each Loan Party is duly
organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in its jurisdiction of
incorporation or formation and each other jurisdiction in which it conducts
business, except where the failure to be so qualified could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;

(vii) favorable opinions of (A) Latham & Watkins LLP, counsel to the Loan
Parties, addressed to each Agent and each Lender, in substantially the form of
Exhibit I and covering such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request, and (B) to the
extent not covered in the opinion referred to in clause (A) above, local counsel
to the Loan Parties in states in which the Loan Parties are incorporated or
organized, in form and substance satisfactory to the Administrative Agent;

(viii) a certificate of the chief executive officer, chief financial officer or
an executive vice president of each Loan Party either (A) attaching copies of
all governmental consents, licenses and approvals required in connection with
the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
governmental consents, licenses and approvals shall be in full force and effect,
or (B) stating that no such governmental consents, licenses or approvals are so
required;

(ix) a certificate signed by the chief executive officer, chief financial
officer or an executive vice president of the Borrower certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied and
(B) that since March 31, 2007, no Material Adverse Effect has occurred;

(x) a certificate attesting to the Solvency of the Borrower and its Subsidiaries
taken as a whole, before and after giving effect to the Transaction, from the
chief executive officer, chief financial officer or an executive vice president
of the Borrower, substantially in the form of Exhibit H hereto;

 

52



--------------------------------------------------------------------------------

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and names the Collateral Agent as
additional insured and loss payee;

(xii) certified copies of the Related Documents, together with all agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall request;

(xiii) evidence that all Existing Indebtedness, other than Surviving
Indebtedness, has been (or substantially simultaneously with the closing of the
Facilities, shall be) prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished and all commitments relating thereto terminated and
that all Surviving Indebtedness shall be on terms and conditions reasonably
satisfactory to the Administrative Agent;

(xiv) a copy of an amendment to the Existing Credit Facility (described in
clause (b) of the definition thereof) allowing the prepayment of such Existing
Credit Facility on the Closing Date, duly executed by lenders holding a majority
of the loans thereunder, the Borrower and KeyBank National Association, as
agent; and

(xv) such other assurances, certificates, documents, information, consents,
third party reports (including to environmental matters) or opinions as any
Agent, the L/C Issuer, the Swing Line Lender or any Lender may reasonably
require.

(b) To the extent invoiced to the Borrower, the Borrower shall have paid all
accrued fees and expenses of the Agents, the Arranger and the initial Lenders
(including the fees, disbursements and other charges of Shearman & Sterling LLP)
on or before the Closing Date.

(c) The Closing Date shall have occurred on or before July 31, 2007.

(d) All requisite governmental authorities and third parties shall have approved
or consented to the Transactions and the other transactions contemplated hereby
to the extent required, all applicable appeal periods shall have expired and
there shall be no litigation, governmental, administrative or judicial action,
actual or threatened, that could reasonably be expected to restrain, prevent or
impose burdensome conditions on the Transactions or the other transactions
contemplated hereby.

(e) The Arranger, the Syndication Agent and the Administrative Agent shall have
received, at least five Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti money laundering rules and regulations,
including without limitation the PATRIOT Act.

Without limiting the generality of the provisions of Section 9.02, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

53



--------------------------------------------------------------------------------

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations, warranties and certifications of or on behalf of the
Loan Parties contained in Article V or any other Loan Document, or which are
contained in any certificate or other document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension (in each case both
before and after giving effect thereto), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Credit Extension or from the application of the
proceeds therefrom.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent may reasonably request.

Each Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate, partnership or limited liability
company power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect, and (ii) execute, deliver and
perform its obligations under the Loan Documents and the Related Documents to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (d) is in compliance with the
requirements of (i) the Patriot Act and all other Laws and regulations relating
to money laundering and terrorist activities and (ii) all other Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties
except, in the case of this clause (ii), in such instances in which (A) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (B) the failure to
comply therewith, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document and Related Document to which such Person
is or is to be a party, and the consummation of the Transaction, are within such
Loan Party’s corporate, partnership or limited liability company or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. No Loan Party or any of its Subsidiaries is in violation
of any Law or in breach of any such Contractual Obligation, the violation or
breach of which could be reasonably likely to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement, any other Loan Document or any
Related Document, or for the consummation of the Transaction, (b) the grant by
any Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (d) the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral pursuant to the Collateral Documents, except for
authorizations, approvals, actions, notices and filings that have been (or
contemporaneously herewith will be) duly obtained, taken, given or made and are
(or, upon obtaining, taking, giving or making any such authorization, approval,
action, notice or filing, will be) in full force and effect and, in the case of
any authorizations, approvals, actions, notices or filings by, to or with any
Governmental Authority (excluding filings of financing statements under the
Uniform Commercial Code, filings in the U.S. Patent and Trademark Office and
filings with respect to any Mortgage), are listed on Schedule 5.03 hereto. All
applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject as to enforceability to the effect
of applicable bankruptcy, insolvency, reorganization, receivership, moratorium
and other similar laws relating to or affecting creditor’s rights generally, and
the effect of general principles of equity, whether applied by a court of law or
equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements, and each of the annual financial
statements delivered pursuant to Section 6.01(a), (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and

 

55



--------------------------------------------------------------------------------

their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, to the extent required by GAAP to
be shown therein.

(b) The most recent quarterly and monthly unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year 2007
delivered to the Administrative Agent on or before the Closing Date, and the
most recent quarterly unaudited consolidated financial statements of the
Borrower and its Subsidiaries delivered pursuant to Section 6.01(b), and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date, (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, to the extent required by GAAP to be
shown therein, subject, in the case of clauses (i) and (ii), to the absence of
footnote disclosures and to normal year-end adjustments.

(c) As of the Closing Date, (i) parts (a) and (b) of Schedule 5.05 set forth all
Existing Indebtedness and all Surviving Indebtedness, respectively, of each Loan
Party and its Subsidiaries, and (ii) part (c) of Schedule 5.05 sets forth all
other material liabilities, direct or contingent, of the Borrower and its
consolidated Subsidiaries as of the Closing Date, including liabilities for
taxes and material commitments, to the extent not included in the financial
statements delivered to the Administrative Agent on or before the Closing Date.

(d) Since March 31, 2007 there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(e) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries and the related consolidated pro forma statements of income and
cash flows of the Borrower and its Subsidiaries delivered to the Administrative
Agent on or before the Closing Date, certified by the chief executive officer,
chief financial officer or an executive vice president of the Borrower, fairly
present in all material respects the consolidated pro forma financial condition
of the Borrower and its Subsidiaries as at such date and the consolidated pro
forma results of operations of the Borrower and its Subsidiaries for the period
ended on such date, in each case giving effect to the Transaction, all in
accordance with GAAP. As of the Closing Date, the Borrower and its Subsidiaries
have no liabilities (absolute or contingent) except for (i) liabilities
reflected on such pro forma balance sheet and (ii) liabilities which would not
reasonably be expected to have a Material Adverse Effect.

(f) The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Subsidiaries delivered to the
Lenders on or before the Closing Date or pursuant to Section 6.01 were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed by the Borrower to be reasonable in light of the conditions
existing at the time of delivery of such forecasts and at the Closing Date, and
represented, at the time of delivery, the Borrower’s best estimate of its future
financial performance; it being understood and agreed that (A) any financial or
business projections furnished by the Borrower are subject to significant
uncertainties and contingencies, which may be beyond the control of the
Borrower, (B) no assurance is given by the Borrower that the results or forecast
in any such projections will be realized and (C) the actual results may differ
from the forecast results set forth in such projections and such differences may
be material.

 

56



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims, disputes or
investigations pending or, to the knowledge of the Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document or
any Related Document or the consummation of the Transaction, or (b) either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any of its Subsidiaries is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens; Investments.

(a) Each Loan Party and each of its Subsidiaries has good record and legal title
in fee simple to, or valid leasehold interests in, all real property necessary
to the conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The property of the Borrower and its Subsidiaries is not subject to any
Liens, other than Liens set forth on Schedule 5.08(b), or as otherwise permitted
by Section 7.01.

(c) Set forth on Schedule 5.08(c) hereto is a complete and accurate list of all
real property owned by any Loan Party or any of its Subsidiaries as of the
Closing Date, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner.

(d) Set forth on Schedule 5.08(d) hereto is a complete and accurate list as of
the date of this Agreement of all leases of real property under which any Loan
Party or any of its Subsidiaries is the lessee, showing as of the date hereof
the street address, county or other relevant jurisdiction, state, lessor, lessee
as of the Closing Date, expiration date and annual rental cost thereof. As of
the Closing Date, no Loan Party, nor any Subsidiary of any Loan Party, leases
real property under which any Loan Party or Subsidiary is the lessor.

5.09 Environmental Compliance.

(a) Each Loan Party is, and for the past three years has been, in compliance
with the requirements of existing Environmental Laws, except in such instances
where the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise may be set forth on Schedule 5.09 or as would not
reasonably be expected to have a Material Adverse Effect: (i) none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or, to the knowledge of such Loan Party, proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list; (ii) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its

 

57



--------------------------------------------------------------------------------

Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries (as to formerly owned property, only during
such ownership or operation).

(c) Except as otherwise may be set forth on Schedule 5.09 or as would not
reasonably be expected to have a Material Adverse Effect, neither any Loan Party
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries (as to formerly owned property, only
during such ownership or operation) have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

5.10 Insurance. The properties of each Loan Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or the applicable
Subsidiary operates.

5.11 Taxes. Each Loan Party and its Subsidiaries have filed all U.S. federal and
state and non-U.S. income tax returns and reports and all other material tax
returns required to be filed, and have paid all U.S. federal, state, non-U.S.
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted or for which an extension has been granted and,
in each case, for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect. Neither any Loan Party nor
any of its Subsidiaries is party to any tax sharing agreement other than any
such agreement among two or more Loan Parties (and no other Persons).

5.12 Labor Matters. No Loan Party or any of its Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
any Loan Party or any of the Loan Parties’ respective Subsidiaries, or to the
knowledge of the Borrower, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against any Loan
Party or any of the Loan Parties’ respective Subsidiaries or, to the knowledge
of the Borrower, threatened against any of them, (b) no strike or work stoppage
in existence or threatened involving any Loan Party or any of the Loan Parties’
respective Subsidiaries and (c) to the knowledge of the Borrower, no union
representation question existing with respect to the employees of any Loan Party
or any of the Loan Parties’ respective Subsidiaries and, to the knowledge of the
Borrower, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

5.13 ERISA Compliance; Employee Benefit Plans.

(a) Each Plan sponsored by any Loan Party is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other U.S.
federal or state Laws. Each Plan

 

58



--------------------------------------------------------------------------------

sponsored by any Loan Party that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrower, nothing has occurred
which would be reasonably expected to prevent, or cause the loss of, such
qualification. Each Loan Party and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no Pension
Plan has any material “unfunded benefit liabilities” (as defined in
Section 4001(a)(18) of ERISA).

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan sponsored by any Loan Party that could be reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan sponsored by any Loan Party that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has an “accumulated funding deficiency” (as defined in Section 412
of the Code), whether or not waived, and no application for a waiver of the
minimum funding standard has been filed with respect to any Pension Plan;
(iii) neither any Loan Party nor, to the knowledge of the Loan Parties, any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor, to the knowledge of the Loan Parties, any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither any Loan Party nor, to the knowledge of the Loan Parties,
any ERISA Affiliate has engaged in a transaction with respect to a Plan that
could reasonably be expected to result in a liability to a Loan Party, where, in
the case of any of the events set forth in clauses (i) through (v) above, the
occurrence of such events would, individually or in the aggregate, reasonably be
expected to result in a liability in excess of $15,000,000.

(d) Each of the Borrower and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

5.14 Subsidiaries; Equity Interests; Loan Parties. The Borrower has no
Subsidiaries other than those specifically disclosed in part (a) of Schedule
5.14, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by the Persons
and in the amounts specified on part (a) of Schedule 5.14 free and clear of all
Liens except those created under the Collateral Documents. No Loan Party has any
Equity Interests or other equity investments in any other corporation or entity
other than those specifically disclosed in part (b) of Schedule 5.14. All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable and are described on part (c) of Schedule 5.14. Set
forth on part (d) of Schedule 5.14 is a complete and accurate list of all Loan
Parties, showing (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number. As of the Closing Date, the copy of the charter of each
Loan Party and each amendment thereto provided pursuant to Section 4.01(a)(vi)
is a true and correct copy of each such document, each of which is valid and in
full force and effect.

 

59



--------------------------------------------------------------------------------

5.15 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

(b) No Loan Party, nor any Person Controlling any Loan Party or any Subsidiaries
of any Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940. Neither the making of any Loan, nor
the issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
the Investment Company Act of 1940 or any rule, regulation or order of the SEC
thereunder.

5.16 Disclosure. The Borrower has disclosed to the Agents and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) (together with the Borrower’s Form 10-Q for the quarter ended
December 31, 2006, Form 10-K for the fiscal years ended March 31, 2006 and
March 31, 2007 and all reports on Form 8-K filed by the Borrower since March 31,
2007 with the SEC) contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time; it being understood and agreed that (a) any financial
or business projections furnished by the Borrower are subject to significant
uncertainties and contingencies, which may be beyond the control of the
Borrower, (b) no assurance is given by the Borrower that the results or forecast
in any such projections will be realized and (c) the actual results may differ
from the forecast results set forth in such projections and such differences may
be material. On and as of the date on which the Borrower approves the
Information Memorandum for use in the syndication of the Facilities, the
Borrower shall be deemed to have made the representations and warranties set
forth in this Section 5.16 with respect to the Information Memorandum.

5.17 Intellectual Property; Licenses, Etc. Except as set forth on Schedule 5.17,
the Borrower and its Subsidiaries own, or possess the right to use, all of the
material trademarks, service marks, trade names, copyrights, and, to the
knowledge of the Borrower, patents and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Except as set forth on Schedule 5.17, to the
knowledge of the Borrower, the foregoing IP Rights, are without infringement,
dilution or misappropriation with the rights of any other Person. Except as set
forth on Schedule 5.17, to the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
employed by the Borrower or any Subsidiary infringes, dilutes or misappropriates
upon any rights held by any other Person. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

5.18 Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.

5.19 Casualty, Etc. Neither the business nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could be reasonably likely to have a Material Adverse Effect.

5.20 Validity, Priority and Perfection of Security Interests in the Collateral.
The Collateral Documents create in favor of the Collateral Agent for the benefit
of the Secured Parties a valid security interest in the Collateral, securing the
payment of the Secured Obligations under the Loan Documents, and when
(i) financing statements and other filings in appropriate form describing the
Collateral with respect to which a security interest may be perfected by filing
or recordation are filed or recorded with the appropriate Governmental Authority
and (ii) upon the taking of possession or control by the Collateral Agent of the
Collateral with respect to which a security interest may be perfected only by
possession or control, the Liens created by the Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in the Collateral to the extent such security
interests can be perfected by such filing, recordation, possession or control
with the priority required by the Loan Documents. The Loan Parties are the legal
and beneficial owners of the Collateral free and clear of any Lien, except for
the liens and security interests created or permitted under the Loan Documents.

5.21 Senior Indebtedness. The Obligations constitute “Senior Indebtedness” and
“Designated Senior Indebtedness” under and as defined in the Existing Notes and
any other subordinated debt of the Borrower, entitled to the benefits and
provisions provided for therein.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Unaccrued Indemnity Claims) remains unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, which shall
distribute to each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

(a) commencing with the fiscal year ended March 31, 2008, (i) within ninety
(90) days after the end of each fiscal year of the Borrower, or, (ii) if the
Borrower has been granted an extension by the Securities and Exchange Commission
permitting the late filing by the Borrower of any annual report on form 10-K, by
the earlier of (x) 120 days after the end of each fiscal year of the Borrower or
(y) the last day of any such extension, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

61



--------------------------------------------------------------------------------

(b) commencing with the fiscal quarter ended June 30, 2007 (i) within forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, or, (ii) if the Borrower has been granted an
extension by the Securities and Exchange Commission permitting the late filing
by the Borrower of any quarterly report on form 10-Q, by the earlier of,
(x) sixty (60) days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower or (y) the last day of any such extension, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by the chief executive officer, chief financial
officer or an executive vice president of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to year-end adjustments and the absence of
footnote disclosures; and

(c) commencing with the fiscal year ended March 31, 2008, (i) within ninety
(90) days after the end of each fiscal year of the Borrower, or, (ii) if the
Borrower has been granted an extension by the Securities and Exchange Commission
permitting the late filing by the Borrower of any annual report on form 10-K, by
the earlier of (x) 120 days after the end of each fiscal year of the Borrower or
(y) the last day of any such extension, forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent, of
consolidated income statements of the Borrower and its Subsidiaries on a
quarterly basis for the fiscal year following such fiscal year; it being
understood and agreed that (A) any financial or business projections furnished
by the Borrower are subject to significant uncertainties and contingencies,
which may be beyond the control of the Borrower, (B) no assurance is given by
the Borrower that the results or forecast in any such projections will be
realized and (C) the actual results may differ from the forecast results set
forth in such projections and such differences may be material.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (for
delivery to the Lenders), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer or an executive vice president
of the Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 7.10, a statement of reconciliation conforming such financial statements
to GAAP;

(c) promptly after any written request by the Administrative Agent or any
Lender, copies of any detailed final audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;

 

62



--------------------------------------------------------------------------------

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of any Loan Party, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any Governmental Authority that may be substituted therefor, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this Section 6.02;

(f) within 30 days after the end of each fiscal year (commencing with the fiscal
year ended March 31, 2008), a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;

(g) promptly and in any event within five Business Days after receipt thereof by
any Loan Party or any of its Subsidiaries, copies of each written notice or
other written correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any of its Subsidiaries;

(h) promptly upon receipt thereof, copies of all written notices, requests and
other documents received by any Loan Party or any of its Subsidiaries under or
pursuant to (i) any instrument, indenture, or loan or credit or similar
agreement, in respect of Indebtedness having an aggregate principal amount in
excess of $15,000,000, including the Existing Indenture or the Existing Notes,
or (ii) any Related Document regarding or related to any breach or default by
any party thereto, and copies of any amendment, modification or waiver of any
provision of any Related Document and, from time to time upon reasonable request
by the Administrative Agent, such other information and reports regarding any of
the Related Documents or any Indebtedness in excess of $15,000,000 as the
Administrative Agent may reasonably request;

(i) promptly after the assertion or occurrence thereof, notice of any assertion
of Environmental Liability against or of any noncompliance by any Loan Party or
any of its Subsidiaries with any Environmental Law or Environmental Permit that
would (i) reasonably be expected to have a Material Adverse Effect or (ii) cause
any property described in the Mortgages to be subject to any material
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(j) not less frequently than annually, a report supplementing Schedules 5.08(c)
and 5.08(d) and 5.14 hereto, including an identification of all owned and leased
real property disposed of by any Loan Party or any of its Subsidiaries during
such fiscal year, a list and description (including the street address, county
or other relevant jurisdiction and state and, in the case of leases of property,
lessor, lessee, expiration date and annual rental cost thereof and, in the case
of owned real property, the purchase price thereof) of all real property
acquired or leased during such fiscal year (in the case of leases, exceeding
$5,000,000 in annual rent) and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete;

 

63



--------------------------------------------------------------------------------

(k) promptly after the receipt thereof, copies of all Revenue Agent Reports
(Internal Revenue Service Form 886), or other written proposals of the Internal
Revenue Service or comparable non-U.S. taxing authority, that propose, determine
or otherwise set forth positive adjustments to the U.S. federal income tax
liability of the affiliated group (within the meaning of Section 1504(a)(1) of
the Code) of which the Borrower is a member or non-U.S. income tax liability of
the Borrower and its Subsidiaries, in each case aggregating $5,000,000 or more;

(l) from time to time, upon the reasonable request of the Administrative Agent,
but in no event more often than once in any fiscal year (unless an Event of
Default shall have occurred and be continuing, in which case as often as
reasonably requested by the Administrative Agent), participation by senior
management of the Borrower in conference calls with Lenders to discuss the
Borrower’s financial results; and

(m) promptly, such additional information regarding the business, financial,
legal or corporate affairs (including any information required under the Patriot
Act) of any Loan Party or any of its Subsidiaries, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which Borrower delivers such documents by electronic mail to the Administrative
Agent or (iii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and each Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

6.03 Notices. Promptly notify the Administrative Agent (on behalf of the Lenders
who will be notified by the Administrative Agent):

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

 

64



--------------------------------------------------------------------------------

(d) of (i) the institution of, or non-frivolous threat of, any actions, suits,
proceedings, claims, disputes or investigations not previously disclosed in
writing by the Borrower to the Lenders or (ii) any material development in any
such action, suit, proceeding, claim, dispute or investigation that, in the case
of either clause (i) or (ii), if adversely determined could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, together with such other
information as may be reasonably available to the Borrower to enable the Lenders
and their counsel to evaluate such matters;

(e) of any material change in accounting policies or financial reporting
practices by any Loan Party or any of its Subsidiaries; and

(f) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory repayment pursuant to
Section 2.05(b)(ii) or would be required to make a mandatory repayment pursuant
to Section 2.05(b)(ii) but for the application of the first proviso therein,
(ii) occurrence of any sale of capital stock or other Equity Interests for which
the Borrower is required to make a mandatory repayment pursuant to
Section 2.05(b)(ii), and (iii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory repayment pursuant to
Section 2.05(b)(iii).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable or within 45 days thereafter, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets and all lawful claims which, if
unpaid, would by law become a Lien upon its property; provided, however, that
neither the Borrower nor any of its Subsidiaries shall be required to pay or
discharge any such obligation that is being contested in good faith and (where
appropriate) by proper proceedings and as to which appropriate reserves are
being maintained; and (b) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all commercially reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its owned and issued registered patents, trademarks, trade names
and service marks, the non-preservation or renewal of which would reasonably be
expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. Maintain, preserve, protect and repair all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business

 

65



--------------------------------------------------------------------------------

against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
any material modification, termination, lapse or cancellation of such insurance.
Each such policy of insurance shall name the Administrative Agent as the loss
payee (or, in the case of liability insurance, an additional insured) thereunder
for the ratable benefit of the Secured Parties.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws applicable to it or its business or property and all orders, writs,
injunctions and decrees binding on it or its business or property, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP in all material
respects consistently applied shall be made of the financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
each Agent and each Lender to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants (at which an
authorized representative of the Borrower shall be entitled to be present), all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and so long as no Event of Default has occurred and is
continuing, no more frequently than once per fiscal year, upon reasonable
advance notice to the Borrower; provided, however, that (a) unless an Event of
Default has occurred and is continuing, the Borrower shall not be responsible
for the expense of any such inspections other than one inspection per year by
the Administrative Agent, and (b) when an Event of Default exists any Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

6.11 Use of Proceeds.

(a) The proceeds of the Term Facility shall be used (i) to refinance the
Existing Credit Facility, and (ii) to pay fees, costs and expenses incurred with
the Transaction and for working capital and (iii) for general corporate
purposes.

(b) The proceeds of Revolving Credit Loans (including Swing Line Loans) shall be
used by the Borrower from time to time for general corporate purposes.

(c) Letters of Credit shall be used solely to support payment obligations
incurred in the ordinary course of business by the Borrower and its
Subsidiaries.

6.12 Covenant to Guarantee Obligations and Give Security. Upon (a) the request
of the Administrative Agent following the occurrence and during the continuance
of a Default, (b) any Excluded Subsidiary changing its status to a non-Excluded
Subsidiary (either because the Borrower voluntarily withdraws such designation
or because such designation is deemed withdrawn pursuant to

 

66



--------------------------------------------------------------------------------

Section 7.20), (c) the formation or acquisition of any new direct or indirect
Subsidiary by any Loan Party or any of its Subsidiaries including Excluded
Subsidiaries (any event described in clause (b) or (c), a “New Subsidiary
Event”) or (d) the acquisition of any property by any Loan Party (excluding
property acquired by an Excluded Subsidiary other than Equity Interests held by
such Excluded Subsidiary) or any of its Subsidiaries that is not already subject
to a perfected first priority security interest (subject to Permitted Liens) in
favor of the Collateral Agent for the benefit of the Secured Parties, the
Borrower shall, in each case at the Borrower’s expense:

(i) in connection with any New Subsidiary Event with respect to a Subsidiary
that is neither a CFC nor a Subsidiary that is held directly or indirectly by a
CFC (a “Domestic Subsidiary”), within 30 Business Days after such New Subsidiary
Event, cause each such Subsidiary, and cause each direct and indirect parent
(other than an Excluded Subsidiary) of such Subsidiary (if it has not already
done so), to duly execute and deliver to the Administrative Agent a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents;

(ii) within 10 Business Days after such request or New Subsidiary Event, furnish
to the Administrative Agent a description of the material real and personal
properties of the Loan Parties and their respective Subsidiaries in detail
reasonably satisfactory to the Administrative Agent;

(iii) within 30 Business Days after such request, New Subsidiary Event or
acquisition, duly execute and deliver, and cause each such Subsidiary that is or
will become a Subsidiary Guarantor and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver, to the
Administrative Agent mortgages, pledges, assignments, Security Agreement
Supplements, IP Security Agreement Supplements and other instruments of the type
specified in Section 4.01(a)(iii), in form and substance consistent with the
Collateral Documents delivered on the Closing Date and reasonably satisfactory
to the Collateral Agent (including delivery of all Pledged Interests in and of
such Subsidiary), securing payment of all the Obligations of the applicable Loan
Party, such Subsidiary or such parent, as the case may be, under the Loan
Documents and constituting Liens on the Equity Interests of such Subsidiary and
in its assets (including the Equity Interests of any Excluded Subsidiary held by
such Subsidiary); provided that (A) the voting Equity Interests of any
Subsidiary of a Loan Party held directly or indirectly by a CFC shall not be
pledged, (B) if such new property is voting Equity Interests in a CFC or assets
of a CFC, only 66% of such voting Equity Interests shall be pledged in favor of
the Secured Parties and no pledge, Lien or security interest shall be granted in
such assets in favor of the Secured Parties, and (C) the Borrower will take such
actions as are necessary to perfect any such pledge of Equity Interests in any
non-U.S. Subsidiary upon the request of the Administrative Agent;

(iv) within 30 days after such request, New Subsidiary Event or acquisition,
take, and cause such Subsidiary or such parent to take (other than any
Subsidiary of a Loan Party that is a CFC or whose direct or indirect parent is a
CFC), whatever action (including, without limitation, the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the mortgages, pledges, assignments, Security Agreement Supplements,
IP Security Agreement Supplements and security agreements delivered pursuant to
this Section 6.12, enforceable against third parties in accordance with their
terms, including, if such property consists of owned real property with a value
in excess of $1,000,000, the following:

(A) Mortgages, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, together with assignments of leases and
rents, duly executed by the appropriate Loan Party,

 

67



--------------------------------------------------------------------------------

(B) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may reasonably
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property (subject to Liens permitted under the Loan Documents) described
therein in favor of the Administrative Agent for the benefit of the Secured
Parties and that all filing and recording taxes and fees have been paid,

(C) fully paid Mortgage Policies in respect to the owned real property subject
to the Mortgages in form and substance, with endorsements (to the extent
available at customary rates) and in amounts acceptable to the Administrative
Agent, issued by title insurers reasonably acceptable to the Administrative
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) as the Administrative Agent may deem necessary or
desirable,

(D) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no more than 60 days before the day of delivery of the applicable
Mortgage, certified to the Administrative Agent and the issuer of the Mortgage
Policies in a manner reasonably satisfactory to the Administrative Agent by a
land surveyor duly registered and licensed in the States in which the property
described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, the location
of any easements noted in the Mortgage policies, parking spaces, rights of way,
building set-back lines and other dimensional regulations (each to the extent
plottable) and the absence of encroachments, either by such improvements to or
on such property, and other defects, which cannot otherwise be insured over in
the Mortgage Policies, other than encroachments and other defects reasonably
acceptable to the Administrative Agent,

(E) evidence of the insurance required by the terms of this Agreement with
respect to the properties covered by the Mortgage,

(F) favorable opinions of local counsel to the Loan Parties in states in which
the Mortgaged Property is located, in form and substance satisfactory to the
Administrative Agent (including that the relevant mortgagor is validly existing
and in good standing, corporate power, due authorization, execution and
delivery, no conflicts and no consents),

(G) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may deem necessary or desirable, and
evidence that

 

68



--------------------------------------------------------------------------------

all other actions reasonably requested by the Administrative Agent that are
necessary in order to create valid first and subsisting Liens on the property
described in the Mortgage has been taken, and

(H) upon the reasonable request of the Administrative Agent, environmental and
other reports with respect to the Mortgaged Property, in form and substance and
from professional firms acceptable to the Administrative Agent;

(v) within 60 days after such request, New Subsidiary Event or acquisition,
deliver to the Administrative Agent, upon the reasonable request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent, the Collateral Agent and the
other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (i), (iii) and
(iv) above, as to such guaranties, guaranty supplements, mortgages, pledges,
assignments, Security Agreement Supplements, IP Security Agreement Supplements
and security agreements being legal, valid and binding obligations of each Loan
Party party thereto enforceable in accordance with their terms, as to the
matters contained in clause (iv) above, as to such recordings, filings, notices,
endorsements and other actions being sufficient to create valid perfected Liens
on such properties, and as to such other matters as the Administrative Agent may
reasonably request;

(vi) as promptly as practicable after such request, New Subsidiary Event or
acquisition, deliver, upon the reasonable request of the Administrative Agent,
to the Administrative Agent with respect to each parcel of real property owned
or leased by the entity that is the subject of such request (not to include any
Subsidiary of a Loan Party that is a CFC or a Subsidiary of a Loan Party that is
held directly or indirectly by a CFC), formation or acquisition title reports,
surveys and environmental assessment reports, and such other reports as the
Administrative Agent may reasonably request, each in scope, form and substance
reasonably satisfactory to the Collateral Agent and at the request of the
Administrative Agent use commercially reasonable efforts to obtain landlord
consents or landlord access agreements with respect to any real property that is
leased by such entity;

(vii) upon the occurrence and during the continuance of an Event of Default,
with respect to any and all cash dividends paid or payable to it or any of its
Subsidiaries from any of its Subsidiaries from time to time upon the
Administrative Agent’s request, promptly execute and deliver, or cause such
Subsidiary to promptly execute and deliver, as the case may be, any and all
further instruments and take or cause such Subsidiary to take, as the case may
be, all such other action as the Administrative Agent may reasonably deem
necessary or desirable in order to obtain and maintain from and after the time
such dividend is paid or payable a perfected, first priority lien on and
security interest in such dividends; and

(viii) at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Administrative Agent may reasonably deem necessary or desirable in perfecting
and preserving the Liens of such mortgages, pledges, assignments, Security
Agreement Supplements, IP Security Agreement Supplements and security
agreements.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to materially
comply with all

 

69



--------------------------------------------------------------------------------

Environmental Laws, except for such noncompliance as would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

6.14 Preparation of Environmental Reports. If at any time the Required Lenders
reasonably believe that the Borrower has materially breached any provision of
this Agreement relating to environmental matters, at the written request of the
Required Lenders, which shall specify in reasonable detail the basis for such
request, provide to the Lenders promptly after such request, at the expense of
the Borrower, an environmental site assessment report or other appropriate
report for any properties described in such request (it being understood that
such request shall relate to such properties that are relevant to such material
breach or material loss), prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent, indicating the presence or
absence of such breach and the estimated cost of any compliance, removal or
remedial action in connection with curing such breach; without limiting the
generality of the foregoing, if the Administrative Agent reasonably determines
at any time that a material risk exists that any such report will not be
provided within the time referred to above, the Administrative Agent may, 30
days after written notice to the Borrower of such determination, retain an
environmental consulting firm to prepare such report at the reasonable expense
of the Borrower, and the Borrower hereby agrees to provide and cause any
Subsidiary that owns any property described in such request to reasonable access
to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof, subject to the rights of tenants, to enter onto their
respective properties to undertake such an assessment.

6.15 Further Assurances. Promptly upon the reasonable request by any Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error in the execution, acknowledgment, filing or recordation of any Loan
Document, and (b) execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further deeds, certificates,
assurances and other instruments (including terminating any unauthorized
financing statements) as any Agent, or any Lender through the Administrative
Agent, may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests now or hereafter intended
to be covered by any of the Collateral Documents to the Liens of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights and Liens
granted or now or hereafter intended or purported to be granted to the Secured
Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.16 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

6.17 Cash Collateral Accounts. Maintain (a) at all times from and after the date
on which the Borrower is required to provide Cash Collateral under the terms of
this Agreement or any of the other Loan Documents (or such later date as may be
specified by the Administrative Agent from time to time in its sole discretion),
a Cash Collateral Account with a commercial bank located in the United States
that has executed an account control agreement with the Borrower and the
Collateral Agent for the benefit of the Secured Parties pursuant to the Security
Agreement, and (b) at all times from and after the date which is 60 days after
the date of this Agreement (or such later date as may be specified by the
Administrative Agent from time to time in its sole discretion), all deposit
accounts and securities accounts of any Loan Party (other than accounts
specifically designated to the Administrative Agent in writing as (i) trust
accounts (to the extent of amounts held therein in trust in the ordinary course
of business on behalf of third parties who are not Loan Parties or Subsidiaries
of Loan Parties) or (ii) payroll accounts) only with banks that have executed
account control agreements with the Borrower and the Collateral Agent for the
benefit of the Secured Parties, in form and substance reasonably satisfactory to
the Administrative Agent.

6.18 Corporate Ratings. Use commercially reasonable efforts to maintain
Corporate Ratings from each of S&P and Moody’s in effect at all times. For the
avoidance of doubt, there is no minimum Corporate Rating that must be
maintained.

6.19 Interest Rate Hedging. Prior to the 180th day after the Closing Date (or
such later date as may be specified by the Administrative Agent from time to
time in its sole discretion), enter into, and maintain at all times thereafter,
Secured Hedge Agreements satisfactory to the Administrative Agent, covering a
notional amount, together with the amount of Funded Debt of the Borrower and its
Subsidiaries on a consolidated basis that is bearing interest at a fixed rate,
of not less than 50% of all Funded Debt of the Borrower and its Subsidiaries and
providing for such Persons to make payments thereunder for a period of no less
than two years.

6.20 Conditions Subsequent to Closing. Within 60 days after the Closing Date (or
such later date as the Administrative Agent may specify in its sole discretion):

(a) execute and deliver or cause to be executed and delivered to the Collateral
Agent all documents necessary or desirable to perfect the security interests
granted pursuant to (i) the Security Agreement in all Equity Interests of
Subsidiaries set forth on Schedule 6.20(a) and (ii) a pledge agreement governed
by Australian law in 66% of the Equity Interests in Quantum Storage Australia
Pty. Ltd., in each case under the laws of the jurisdiction of formation of such
Subsidiary, together with an opinion of local counsel qualified in such
jurisdiction in form and substance satisfactory to the Collateral Agent with
respect to the perfection of such security interests and such other related
matters as the Collateral Agent may request;

(b) execute and deliver or cause to be executed and delivered to the Collateral
Agent account control agreements and security account control agreements in form
and substance satisfactory to the Administrative Agent to the extent required
under Section 6.17;

(c) use commercially reasonable efforts to execute and deliver or cause to be
executed and delivered to the Collateral Agent landlord access letters in form
and substance satisfactory to the Collateral Agent with respect to all real
property set forth on Schedule 6.20(c) leased by the Borrower or another Loan
Party where a material portion of equipment, inventory or other assets is
located;

(d) execute and deliver or cause to be executed and delivered to the Collateral
Agent Mortgages covering the properties listed on Schedule 6.20(d) hereto, if
any, duly executed by the

 

71



--------------------------------------------------------------------------------

appropriate Loan Party, together with all instruments, documents and other
agreements and evidence of the types evidence in clauses (A) through (H) of
Section 6.12(iv) with respect to the applicable Mortgage and Mortgaged property;
and

(e) deliver to the Collateral Agent evidence that all title discrepancies in the
patents and patent applications listed on Schedule 5.17 have been corrected and
that proper assignments completing the chain of title to the Borrower have been
filed with the U.S. Patent and Trademark Office.

6.21 Cash Collateral. The Borrower hereby grants to the Collateral Agent, for
the benefit of the L/C Issuer and the Lenders, a security interest in all Cash
Collateral. Unless otherwise agreed by the Collateral Agent in its sole
discretion, Cash Collateral shall be maintained in the Cash Collateral Account.
If at any time the Administrative Agent reasonably determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Collateral Agent or that the total amount of such funds is less than
105% of the aggregate Outstanding Amount of all L/C Obligations and other
Obligations secured thereby, the Borrower will, forthwith upon demand by the
Collateral Agent, pay to the Collateral Agent, as additional funds to be held as
Cash Collateral, an amount equal to the excess of (a) 105% of such aggregate
Outstanding Amount of L/C Obligations and such other Obligations over (b) the
total amount of funds, if any, then held as Cash Collateral that the Collateral
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable law, to reimburse the L/C Issuer.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Unaccrued Indemnity Claims) shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
any financing statement authorized by the Borrower or any of its Subsidiaries
that names the Borrower or any of its Subsidiaries as debtor, or sign or suffer
to exist any security agreement or other document or instrument authorizing any
secured party thereunder to file such financing statement, or assign any
accounts or other right to receive income, other than the following:

(a) Liens created by or pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Part I of Schedule 5.08(b)
and any renewals, refinancing or extensions thereof; provided that (i) the
property covered thereby is not increased, (ii) the amount secured thereby is
not increased (excluding the amount of any premium paid in respect of such
extension, renewal or refinancing and the amount of reasonable expenses incurred
by the Loan Parties in connection therewith), (iii) none of the Loan Parties or
their Subsidiaries shall become a new direct or contingent obligor and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

72



--------------------------------------------------------------------------------

(d) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business with
respect to sums which are not overdue for a period of more than 60 days or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, covenants, reservations, restrictions, building
codes, minor defects or irregularities in title and other similar encumbrances
affecting real property which either exist as of the Closing Date or, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens securing Indebtedness permitted under Section 7.02(c)(v); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition, (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases,
and (iv) such Liens shall have been created within 120 days after the
acquisition of such property;

(i) Liens on property or assets of a Person (other than any Equity Interests in
any Person) existing at the time such Person is merged into or consolidated with
the Borrower or any Subsidiary or becomes a Subsidiary of the Borrower or any
Subsidiary Guarantor; provided that any such Lien was not created in
contemplation of such merger, consolidation or investment and does not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary; and
provided further that any Indebtedness or other Obligations secured by such
Liens shall otherwise be permitted under Section 7.02;

(j) (i) customary banker’s liens, rights of setoff and other similar Liens
existing solely with respect to cash and cash equivalents on deposit in one or
more accounts (including securities accounts) maintained by the Borrower or its
Subsidiaries and (ii) Liens deemed to exist in connection with investments in
repurchase agreements meeting the requirements of Cash Equivalents;

(k) any interest or title of a licensor, sub licensor, lessor or sublessor with
respect to any assets under any license or lease agreement to the Borrower or
any of its Subsidiaries entered into in the ordinary course of business;

(l) licenses, sublicenses, leases or subleases with respect to any assets
granted to third Persons in the ordinary course of business; provided that the
same (i) do not in any material respect interfere with the business of the
Borrower or its Subsidiaries or materially detract from the value of the
relative assets of the Borrower or its Subsidiaries and (ii) are subject and
subordinate to any Lien on such assets pursuant to the Collateral Documents;

 

73



--------------------------------------------------------------------------------

(m) Liens which arise under Article 4 of the Uniform Commercial Code in any
applicable jurisdictions on items in collection and documents and proceeds
related thereto;

(n) precautionary filings of financing statements under the Uniform Commercial
Code of any applicable jurisdictions in respect of operating leases or
consignments entered into by the Borrower or its Subsidiaries in the ordinary
course of business;

(o) Liens on any property or assets (other than any Equity Interests in any
Person) existing at the time such property or assets is or are purchased or
otherwise acquired by the Borrower or any of its Subsidiaries; provided that any
such Lien was not created in contemplation of such purchase or acquisition and
does not extend to any assets other than the assets so acquired by the Borrower
or such Subsidiary; and provided further that any Indebtedness or other
Obligations secured by such Liens shall otherwise be permitted under
Section 7.02;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) Liens incurred in connection with the purchase or shipping of goods or
assets on the related goods or assets and proceeds thereof in favor of the
seller or shipper of such goods or assets or pursuant to customary reservations
or retentions of title arising in the ordinary course of business and in any
case not securing Indebtedness;

(r) Liens on unearned insurance premiums in connection with Indebtedness
permitted under Section 7.02(c)(ix);

(s) Liens consisting of contractual obligations of any Loan Party to sell or
otherwise dispose of assets (provided that such sale or disposition is permitted
hereunder); and

(t) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $10,000,000; provided that no such Lien (i) shall encumber
any Collateral or (ii) may be granted when any Default shall have occurred and
be continuing.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) in the case of the Borrower:

(i) Indebtedness owed to a Subsidiary Guarantor, which Indebtedness shall
(A) constitute Pledged Debt, and (B) be on terms acceptable to the
Administrative Agent; and

(ii) Indebtedness under the Existing Notes and Permitted Refinancing
Indebtedness in respect thereof (including Indebtedness that complies with the
definition of Permitted Refinancing Indebtedness with respect to the Existing
Notes that is incurred after the conversion of the Existing Notes into common
stock of the Borrower);

(b) in the case of any Subsidiary, Indebtedness owed to the Borrower or to a
Subsidiary Guarantor; provided that (i) such Indebtedness shall constitute
Pledged Debt and (ii) in the case of any such Indebtedness of a Subsidiary, if
any, that is not a Loan Party, such

 

74



--------------------------------------------------------------------------------

Indebtedness shall be (1) on terms acceptable to the Administrative Agent and
(2) in an aggregate amount for all such Subsidiaries not to exceed $5,000,000
(excluding the intercompany loan from Advanced Digital Information Corporation
to A.C.N. 120 786 012 Pty. Ltd. in a principal amount not to exceed $51,035,447)
at any time outstanding;

(c) in the case of the Borrower and the Subsidiaries, without duplication:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness in respect of Swap Contracts not for speculative purposes,
incurred in the ordinary course of business and consistent with prudent business
practice;

(iii) Surviving Indebtedness outstanding on the date hereof and listed on part
(b) of Schedule 5.05 and Permitted Refinancing Indebtedness in respect of such
Surviving Indebtedness;

(iv) Guarantees of the Borrower or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any of the
Subsidiary Guarantors;

(v) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(h); provided that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $30,000,000;

(vi) Indebtedness of any Person that becomes a Subsidiary Guarantor after the
date hereof in accordance with the terms of Section 7.03(i) which Indebtedness
is existing at the time such Person becomes a Subsidiary of the Borrower (other
than Indebtedness incurred solely in contemplation of such Person becoming a
Subsidiary); provided that the aggregate amount of all such Indebtedness at any
one time outstanding shall not exceed $30,000,000;

(vii) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees (or their estates, spouses
or former spouses) of the Borrower or any Subsidiary Guarantor issued to
purchase or redeem capital stock of the Borrower permitted by Section 7.06;
provided that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $5,000,000;

(viii) Indebtedness incurred in the ordinary course of business in connection
with cash pooling arrangements, cash management and other similar arrangements
consisting of netting arrangements and overdraft protections incurred in the
ordinary course of business and not in excess of $10,000,000 in the aggregate at
any time outstanding;

(ix) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(x) unsecured Indebtedness (except as may be secured to the extent set forth in
Section 7.01(u)) in an aggregate principal amount not to exceed (i) $20,000,000
at any time outstanding, and (ii) $10,000,000 at any time outstanding; provided
that no principal of any such Indebtedness under this clause (ii) may be payable
or prepayable until after the Scheduled Maturity Date for the Term Facility, in
each case incurred at a time when no Default has occurred and is continuing; and

 

75



--------------------------------------------------------------------------------

(xi) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of the Borrower’s or any Subsidiary’s business
in an amount not to exceed $10,000,000 at any time outstanding.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)(i) Investments of the Borrower in any Subsidiary Guarantor and Investments
of any Subsidiary in the Borrower or in another Subsidiary Guarantor and
(ii) additional common equity Investments by the Borrower in any Subsidiary
Guarantor or by a Subsidiary Guarantor in any other Subsidiary Guarantor;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof in connection with the settlement of delinquent accounts in
the ordinary course of business or from financially troubled account debtors to
the extent reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof and set forth on Schedule 7.03(f);

(g) Investments by the Borrower or any Subsidiary in Swap Contracts permitted
under Section 6.19 or Section 7.02(c)(ii);

(h) Investments consisting of intercompany debt permitted under
Section 7.02(a)(i) or 7.02(b) or constituting Capital Expenditures permitted
under Section 7.11;

(i) Permitted Acquisitions of Persons that, upon the consummation thereof, will
be wholly owned directly by the Borrower or one or more of its wholly owned
Subsidiaries (including, without limitation, as a result of a merger or
consolidation);

(j) prepaid expenses or lease, utility and other similar deposits, in each case
made in the ordinary course of business;

(k) promissory notes or other obligations of officers or other employees of such
Loan Party or such Subsidiary acquired in the ordinary course of business in
connection with such officers’ or employees’ acquisition of Equity Interests in
such Loan Party or such Subsidiary (to the extent such acquisition is permitted
under this Agreement), so long as no cash is advanced by the Borrower or any of
its Subsidiaries in connection with such Investment;

 

76



--------------------------------------------------------------------------------

(l) pledges and deposits permitted under Section 7.01 and endorsements for
collection or deposit in the ordinary course of business to the extent permitted
under Section 7.02(c)(ix);

(m) other Investments (excluding those of the types described in clauses
(a) through (m) above) not exceeding $25,000,000 in the aggregate in any fiscal
year of the Borrower made at a time when no Default has occurred and is
continuing;

(n) Investments consisting of any deferred portion (including promissory notes
and non-cash consideration) of the sales price received by the Borrower or any
Subsidiary in connection with any Disposition permitted hereunder;

(o) Investments constituting (i) accounts receivable arising or acquired,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business; and

(p) additional Investments in Frazier Technologies in an amount not to exceed
$1,300,000.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the continuing or surviving Person shall be a Subsidiary
Guarantor;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that a Subsidiary Guarantor may make such Disposal only to the Borrower
or another Subsidiary Guarantor;

(c) any Subsidiary which is not a Loan Party may dispose of all or substantially
all its assets to the Borrower or another Subsidiary; and

(d) in connection with any acquisition permitted under Section 7.03, any
Subsidiary may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that the Person
surviving such merger shall be a wholly owned Subsidiary and the Person
surviving any such merger involving a Subsidiary Guarantor shall be a Subsidiary
Guarantor;

provided, however, that in each case, immediately after giving effect thereto,
no Default shall have occurred and be continuing.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property or property no longer used in
the business of the Borrower or its Subsidiaries, whether now or hereafter owned
or leased, in the ordinary course of business of such Loan Party;

 

77



--------------------------------------------------------------------------------

(b) Dispositions of inventory or service parts in the ordinary course of
business;

(c) Dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to Subsidiary
Guarantor or by the Borrower to a Subsidiary Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) cancellations of any intercompany Indebtedness among the Loan Parties;

(g) the licensing of intellectual property to third Persons on customary terms
in the ordinary course of business;

(h) the sale, lease, sub-lease, license, sub-license or consignment of personal
property of the Borrower or its Subsidiaries in the ordinary course of business
and leases or subleases of real property permitted by clause (a) for which
rentals are paid on a periodic basis over the term thereof;

(i) the settlement or write-off of accounts receivable or sale, discount or
compromise of overdue accounts receivable for collection in the ordinary course
of business consistent with past practice;

(j) the sale, exchange or other disposition of cash and cash equivalents in the
ordinary course of business;

(k) to the extent required by applicable law, the sale or other disposition of a
nominal amount of Equity Interests in any Subsidiary on terms acceptable to the
Administrative Agent in order to qualify members of the board of directors or
equivalent governing body of such Subsidiary;

(l) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
book value of all property Disposed of in reliance on this clause (l) shall not
exceed $20,000,000 in any fiscal year and (iii) at least 75% of the purchase
price for such asset shall be paid to the Borrower or such Subsidiary in cash;

(m) Dispositions constituting a taking by condemnation or eminent domain or
transfer in lieu thereof, or a transfer subsequent to a total loss or
constructive total loss of property for which proceeds are payable in respect
thereof under any policy of property insurance;

(n) sales of non-core assets acquired in connection with a Permitted Acquisition
which are not used or useful or are duplicative in the business of the Borrower
or its Subsidiaries;

 

78



--------------------------------------------------------------------------------

(o) any grant of an option to purchase, lease or acquire property in the
ordinary course of business, so long as the Disposition resulting from the
exercise of such option would otherwise be permitted under this Section 7.05;
and

(p) the termination of any transaction under any Swap Contract permitted
pursuant to Section 7.02, so long as the Loan Parties are otherwise in
compliance with Section 6.19 hereof;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(p) (other than Section 7.05(d)) shall in any event be for fair
market value; provided further that in the event any Disposition otherwise
permitted under this Section 7.05 shall consist of a Disposition of Equity
Interests in a Subsidiary, such Disposition shall in no event be of less than
100% of such Equity Interests, except in the case of a Disposition pursuant to
Section 7.05(k).

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that:

(a) each Subsidiary may make Restricted Payments to the Borrower and the
Subsidiary Guarantors, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) any Subsidiary may accept capital contributions from its parent to the
extent permitted under Section 7.03(c)(ii);

(c) the Borrower may declare and make dividend payments or other distributions
payable solely in its common stock or other common Equity Interests and each
Subsidiary may declare and make dividend payments or other distributions payable
solely in the stock or other Equity Interests of such Person;

(d) the Borrower may issue and sell shares of its common stock or other common
Equity Interests;

(e) the Borrower may purchase (with cash or notes) its Equity Interests from
former directors or employees of the Borrower or its Subsidiaries, their
estates, spouses or former spouses in connection with the termination of such
employee’s employment (or such director’s directorship) and the Borrower may
make payments on any notes issued in connection with any such repurchase;
provided, however, that (i) no such purchase or distribution and no payment on
any such note shall be made if a Default shall have occurred and be continuing,
(ii) no such note shall require any payment if such payment is prohibited by the
terms hereof and (iii) the aggregate amount of all payments under this
Section 7.06(e) (including payments in respect of any such purchase or any such
notes) shall not exceed $2,000,000 in any fiscal year or $5,000,000 in the
aggregate during the term of this Agreement;

(f) the Borrower may distribute rights to purchase shares of its preferred stock
and issue preferred stock with respect to such rights pursuant to a shareholder
rights plan or redeem such rights or preferred stock, provided that such
redemption is in accordance with the terms of such shareholder rights plan,
provided, further, that the aggregate value of all such rights distributed and
redemptions made shall not exceed $5,000,000 over the life of this Agreement;
and

 

79



--------------------------------------------------------------------------------

(g) the Borrower may make Restricted Payments in connection with or pursuant to
any of its Plans or in connection with the employment, termination or
compensation of its employees, officers or directors, provided, that the
aggregate amount of any such payments shall not exceed $5,000,000 over the life
of this Agreement.

To the extent that the Borrower or its Subsidiaries are permitted to make any
Restricted Payments pursuant to this Section 7.06, the same may be made as a
loan or advance to the recipient thereof, and in such case the amount of such
loan or advance so made shall reduce the amount of Restricted Payments that may
be made by the Borrower and its Subsidiaries in respect thereof.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related,
ancillary, or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Borrower and any of the Subsidiary
Guarantors or between and among any Subsidiary Guarantors, and (b) reasonable
compensation and indemnities to officers and directors.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement and any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Subsidiary Guarantor, to make intercompany loans or advances to
the Borrower or any Subsidiary Guarantor or to repay such loans or advances, or
to otherwise transfer property to or invest in the Borrower or any Subsidiary
Guarantor, except for any agreement in effect (A) on the date hereof or (B) at
the time any Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit (A) any such limitation incurred or
provided in favor of any holder of Indebtedness permitted under
Section 7.02(c)(v) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, or (B) customary
anti-assignment provisions in contracts restricting the assignment thereof or
(C) provisions in leases of real property that prohibit mortgages or pledges of
the lessee’s interest under such leases or (D) customary restrictions in leases,
subleases, licenses and sublicenses; or (b) requires the grant by a Loan Party
of a Lien to secure an obligation of such Loan Party if a Lien is granted to
secure another obligation of such Loan Party.

 

80



--------------------------------------------------------------------------------

7.10 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any fiscal quarter ending on any date set forth below to be greater
than the ratio set forth below opposite such date:

 

Fiscal Quarter Ending

 

Maximum Consolidated Leverage Ratio

September 30, 2007

  5.75:1.00

December 31, 2007

  5.50:1.00

March 31, 2008

  5.25:1.00

June 30, 2008

  5.25:1.00

September 30, 2008

  5.25:1.00

December 31, 2008

  5.25:1.00

March 31, 2009

  4.50:1.00

June 30, 2009

  4.50:1.00

September 30, 2009

  4.50:1.00

December 31, 2009

  4.50:1.00

March 31, 2010

  4.00:1.00

June 30, 2010

  4.00:1.00

September 30, 2010

  4.00:1.00

December 31, 2010

  4.00:1.00

March 31, 2011

  3.50:1.00

June 30, 2011

  3.50:1.00

September 30, 2011

  3.50:1.00

December 31, 2011

  3.50:1.00

March 31, 2012

  3.50:1.00

June 30, 2012

  3.50:1.00

September 30, 2012

  3.50:1.00

December 31, 2012

  3.50:1.00

March 31, 2013

  3.50:1.00

June 30, 2013

  3.50:1.00

September 30, 2013

  3.50:1.00

December 31, 2013

  3.50:1.00

March 31, 2014

  3.50:1.00

June 30, 2014 and thereafter

  3.50:1.00

(b) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio at any time during any fiscal quarter ending on any date set forth below
to be greater than the ratio set forth below opposite such date:

 

Fiscal Quarter Ending

  

Maximum Consolidated Senior Leverage Ratio

September 30, 2007

   4.00:1.00

December 31, 2007

   3.75:1.00

March 31, 2008

   3.25:1.00

June 30, 2008

   3.25:1.00

September 30, 2008

   3.25:1.00

December 31, 2008

   3.25:1.00

March 31, 2009

   2.75:1.00

June 30, 2009

   2.75:1.00

September 30, 2009

   2.75:1.00

December 31, 2009

   2.75:1.00

March 31, 2010

   2.25:1.00

June 30, 2010

   2.25:1.00

September 30, 2010

   2.25:1.00

 

81



--------------------------------------------------------------------------------

Fiscal Quarter Ending

  

Maximum Consolidated Senior Leverage Ratio

September 30, 2007

   4.00:1.00

December 31, 2010

   2.25:1.00

March 31, 2011

   2.00:1.00

June 30, 2011

   2.00:1.00

September 30, 2011

   2.00:1.00

December 31, 2011

   2.00:1.00

March 31, 2012

   2.00:1.00

June 30, 2012

   2.00:1.00

September 30, 2012

   2.00:1.00

December 31, 2012

   2.00:1.00

March 31, 2013

   2.00:1.00

June 30, 2013

   2.00:1.00

September 30, 2013

   2.00:1.00

December 31, 2013

   2.00:1.00

March 31, 2014

   2.00:1.00

June 30, 2014 and thereafter

   2.00:1.00

(c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio at any time during any fiscal quarter ending on any date set
forth below to be less than the ratio set forth below opposite such date:

 

Fiscal Quarter Ending

  

Minimum Consolidated Interest Coverage Ratio

September 30, 2007

   2.00:100

December 31, 2007

   2.00:1.00

March 31, 2008

   2.25:1.00

June 30, 2008

   2.25:1.00

September 30, 2008

   2.25:1.00

December 31, 2008

   2.25:1.00

March 31, 2009

   2.50:1.00

June 30, 2009

   2.50:1.00

September 30, 2009

   2.50:1.00

December 31, 2009

   2.50:1.00

March 31, 2010

   2.50:1.00

June 30, 2010

   2.50:1.00

September 30, 2010

   2.50:1.00

December 31, 2010

   2.50:1.00

March 31, 2011

   3.00:1.00

June 30, 2011

   3.00:1.00

September 30, 2011

   3.00:1.00

December 31, 2011

   3.00:1.00

March 31, 2012

   3.00:1.00

June 30, 2012

   3.00:1.00

September 30, 2012

   3.00:1.00

December 31, 2012

   3.00:1.00

 

82



--------------------------------------------------------------------------------

Fiscal Quarter Ending

  

Minimum Consolidated Interest Coverage Ratio

March 31, 2013    3.00:1.00 June 30, 2013    3.00:1.00 September 30, 2013   
3.00:1.00 December 31, 2013    3.00:1.00 March 31, 2014    3.00:1.00 June 30,
2014 and thereafter    3.00:1.00

7.11 Capital Expenditures and Service Parts Expenditures. Make or become legally
obligated to make any Capital Expenditure or Service Parts Expenditure, except
for Capital Expenditures and Service Parts Expenditures not exceeding, in the
aggregate for the Borrower and its Subsidiaries during each fiscal year, the
greater of (a) (i) if the Consolidated Leverage Ratio as of the end of the prior
fiscal year of the Borrower is greater than 3.0 to 1.0, $45,000,000, and (ii) if
the Consolidated Leverage Ratio as of the end of the prior fiscal year of the
Borrower is less than or equal to 3.0 to 1.0, $55,000,000 and (b) an amount
equal to 35% of Consolidated EBITDA as of the end of the prior fiscal year of
the Borrower; provided that Capital Expenditures from the projects listed on
Schedule 7.11 in connection with the acquisition of Advanced Digital Information
Corporation in an aggregate amount not to exceed $10,000,000 shall not be
included in the limitations set forth in this paragraph; provided, further
however, that so long as no Default has occurred and is continuing or would
result from any such expenditure, up to 100% of such amount, if not expended in
the fiscal year for which it is permitted, may be carried over for expenditure
in the next following fiscal year (the “Capital Expenditure Carryover Amount”);
provided further that any Capital Expenditures or Service Parts Expenditures
made in a particular fiscal year shall first be deemed to have been made with
the portion of Capital Expenditures or Service Parts Expenditures permitted for
such fiscal year, before the Capital Expenditure Carryover Amount is applied to
such fiscal year.

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in a manner materially adverse to the Lenders.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as allowed by generally accepted accounting principles, or
(b) fiscal year.

7.14 Prepayments, Amendments, Etc. of Indebtedness. (a) Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness, except (i) the prepayment of the Credit Extensions in
accordance with the terms of this Agreement, (ii) regularly scheduled or
required repayments or redemptions of Indebtedness listed on part (b) of
Schedule 5.05, (iii) the refinancing of Existing Notes with Permitted
Refinancing Indebtedness, or (iv) prepayments of intercompany Indebtedness
permitted by Section 7.02(b)(i); or (b) amend, modify or change in any manner
materially adverse to the Lenders any term or condition of any such Indebtedness
listed on part (b) of Schedule 5.05.

7.15 Amendment, Etc. of the Related Documents. Amend, modify or change in any
manner any term or condition of any Related Document or give any consent, waiver
or approval thereunder, waive any default under or any breach of any term or
condition of any Related Document, agree in any manner to any other amendment,
modification or change of any term or condition of any Related Document or take
any other action in connection with any Related Document that would impair in
any material respect the value of the interest or rights of any Loan Party
thereunder or that would the rights or interests of any Agent or any Lender or
that would cause such Related Document to be less favorable to the Lenders, or
in any case amend, modify or change the subordination provisions of any Related
Document.

 

83



--------------------------------------------------------------------------------

7.16 Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture.

7.17 Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts for
speculative purposes or any similar speculative transactions, which are, in any
case, inconsistent with prior practice and not otherwise made in the ordinary
course of business.

7.18 Formation of Subsidiaries. Organize or invest in any new Subsidiary except
as permitted under Section 7.03.

7.19 Designation as Designated Senior Indebtedness. Designate any other
Indebtedness of the Loan Parties as “Designated Senior Indebtedness” (or any
comparable term) for purposes of any subordinated debt.

7.20 Excluded Subsidiaries. Permit (i) the consolidated gross revenues of all
Excluded Subsidiaries at any time to be more than 5% of the consolidated gross
revenues of the Borrower and its Subsidiaries at such time, (ii) the
consolidated total assets of all Excluded Subsidiaries at any time to be more
than 5% of the consolidated total assets of the Borrower and its Subsidiaries at
such time, or (iii) any Excluded Subsidiary to own, or possess the right to use,
any IP Rights or other assets that individually or in the aggregate are material
to the business of the Borrower and its Subsidiaries, taken as a whole, or
(iv) any Excluded Subsidiary to receive or generate any royalty revenue. The
Borrower may withdraw the designation of any Subsidiary as an Excluded
Subsidiary at any time in a written notice to the Administrative Agent. If, at
any time, the Borrower is not in compliance with clauses (i) through (iv) above,
unless the Borrower has notified the Administrative Agent in writing within 10
Business Days after the date of delivery of the financial statements pursuant to
Section 6.01(a) or (b) (in the case of clause (i) or (ii)) or within 10 Business
Days of such occurrence (in the case of clause (iii) or (iv)) that such
designation has been withdrawn for one or more Excluded Subsidiaries sufficient
to comply with this Section 7.20, then such designation shall be deemed to have
been withdrawn as to all such Subsidiaries (in the case of clause (i) or (ii))
or the applicable Subsidiary (in the case of clause (iii) or (iv)) and all such
Subsidiaries as to which such designation is deemed to have been withdrawn shall
thereupon no longer be deemed to be Excluded Subsidiaries. Any Subsidiary for
which such designation has been withdrawn or deemed withdrawn may not be
redesignated as an Excluded Subsidiary.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) and (b), 6.05, 6.09,
6.10, 6.11, 6.17 or 6.19 or Article VII or (ii) any of the Subsidiary Guarantors
fails to perform or observe any term, covenant or agreement contained in
Section 7 of the Subsidiary Guaranty; or

 

84



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any of its Subsidiaries (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and, except in the case of any such payment
due at scheduled maturity or by acceleration, such payment is not made within
any applicable grace period, in respect of any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement or indenture) for purposes of this clause (A) of more than
$25,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by the Loan
Party or such Subsidiary as a result thereof is greater than $25,000,000; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Loan Party or any of its Subsidiaries in an involuntary case under any
Debtor Relief Law, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against any Loan Party or any of its
Subsidiaries under any Debtor Relief Law; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
Loan Party or any of its Subsidiaries, or over all or substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of any Loan Party
or any of its Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Loan Party or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty (60) days without having been dismissed, bonded or discharged; or

 

85



--------------------------------------------------------------------------------

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Loan Party or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under any Debtor Relief Law, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Loan
Party or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) the board of directors (or similar governing body) of any
Loan Party or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.01(f) or (h); or

(h) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(i) Judgments. There is entered against any Loan Party or any of its
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(j) ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party in an aggregate amount in excess of $25,000,000; or

(k) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(l) Change of Control. There occurs any Change of Control; or

(m) Collateral Document. Any Collateral Document after delivery thereof pursuant
to Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority (subject to
Permitted Liens) lien on and security interest in the Collateral purported to be
covered thereby; or any Loan Party contests in any manner the validity,
perfection or priority of any lien or security interest in the Collateral
purported to be covered thereby.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

86



--------------------------------------------------------------------------------

(b) declare any or all of the unpaid principal amount of all outstanding Loans,
any or all interest accrued and unpaid thereon, and any or all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, whereupon the same shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations; and

(d) exercise on behalf of itself, the other Agents and the Lenders all rights
and remedies available to it, the other Agents and the Lenders under the Loan
Documents and applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of any Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Agents in their capacities
as such ratably among them in proportion to the amounts described in this clause
First payable to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, the L/C Issuer and the Hedge Banks (including fees, charges and
disbursements of counsel to the respective Lenders, the L/C Issuer and the Hedge
Banks), ratably among them in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, and to
payment of premiums and other fees (including any interest thereon) under any
Secured Hedge Agreements, ratably among the Lenders and the L/C Issuer and the
Hedge Banks in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and settlement amounts and other
termination payment obligations under Secured Hedge Agreements, ratably among
the Lenders and the L/C Issuer and the Hedge Banks in proportion to the
respective amounts described in this clause Fourth held by them;

 

87



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Agents and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Agents and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Unaccrued Indemnity Claims), to
the Borrower or as otherwise required by Law.

Subject to Section 2.03(e), amounts used to Cash Collateralize 105% of the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above, and thereafter
applied as provided in clause “Last” above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Authorization and Action. Each Lender (in its capacities as a Lender, the
Swing Line Lender (if applicable), the L/C Issuer (if applicable) and on behalf
of itself and its Affiliates as potential Hedge Banks) hereby irrevocably
appoints Credit Suisse to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents for the benefit of the Secured
Parties and Credit Suisse to act on its behalf as the Collateral Agent hereunder
and under the other Loan Documents for the benefit of the Secured Parties and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), no Agent shall be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders (or, if required hereby,
all Lenders), and such instructions shall be binding upon all Lenders and all
holders of Notes; provided, however, that no Agent shall be required to take any
action that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law.

9.02 Agent’s Reliance, Etc. Neither any Agent nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, each Agent: (a) may treat
the payee of any Note as the holder thereof until, in the case of the
Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Assumption entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of the
Collateral Agent, such Agent has received notice from the Administrative Agent
that it has received and accepted such Assignment and Assumption, in each case
as provided in Section 10.06; (b) may consult with legal counsel (including
counsel for any Loan Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance

 

88



--------------------------------------------------------------------------------

with the advice of such counsel, accountants or experts; (c) makes no warranty
or representation to any Secured Party and shall not be responsible to any
Secured Party for any statements, warranties or representations (whether written
or oral) made in or in connection with the Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party, and shall be deemed to have no knowledge of any Default or
Event of Default until such Agent shall have received notice thereof in writing
from a Lender or a Loan Party stating that a Default or Event of Default has
occurred and specifying the nature thereof; (e) shall not be responsible to any
Secured Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
thereto; and (f) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier, electronic mail or Internet or intranet
posting or other distribution) believed by it to be genuine and signed or sent
by the proper party or parties. Without limitation on any other provision
hereof, neither Agent shall be deemed to have notice or knowledge of an Event of
Default unless written notice thereof has been received from the Borrower or any
Lender.

9.03 Credit Suisse and Affiliates. With respect to its Commitments, the Loans
made by it and the Notes issued to it, if any, Credit Suisse shall have the same
rights and powers under the Loan Documents as any other Lender or other Secured
Party and may exercise the same as though it were not an Agent; and each of the
terms “Lender” and “Secured Party” shall, unless otherwise expressly indicated,
include Credit Suisse in its individual capacity. Credit Suisse and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any Subsidiaries of any Loan Party
and any Person that may do business with or own securities of any Loan Party or
any such Subsidiary, all as if Credit Suisse was not an Agent and without any
duty to account therefor to the Lenders or any other Secured Party. No Agent
shall have any duty to disclose any information obtained or received by it or
any of its Affiliates relating to any Loan Party or any Subsidiaries of any Loan
Party to the extent such information was obtained or received in any capacity
other than as such Agent.

9.04 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon any Agent or any other Lender and based on the
financial statements referred to in Section 6.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

9.05 Indemnification of Agents.

(a) Each Term Lender severally agrees to indemnify each Agent or any Related
Party and each Revolving Credit Lender severally agrees to indemnify each Agent,
the L/C Issuer or any Related Party (in each case, to the extent not reimbursed
by the Borrower) from and against such Lender’s Applicable Percentage (to be
determined on the basis of the sum of (i) the Outstanding Amount of all Loans
outstanding at such time and (ii) the Outstanding Amount of all L/C Obligations
outstanding at such time) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits or other proceedings, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Agent, the L/C Issuer or any Related
Party in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent, the L/C

 

89



--------------------------------------------------------------------------------

Issuer or any Related Party under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits or other proceedings, costs, expenses or disbursements
resulting from such Agent’s, the L/C Issuer’s or any Related Party’s gross
negligence or willful misconduct as found in a final non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender agrees to reimburse each Agent, the L/C Issuer or any Related Party
promptly upon demand for its Applicable Percentage of any costs and expenses
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) (including, without limitation, reasonable fees and expenses
of counsel) payable by the Borrower under Section 10.04, to the extent that such
Agent, the L/C Issuer or any Related Party is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 9.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person. The obligations of the Lenders under this
subsection (a) are subject to the provisions of Section 2.12(d).

(b) The failure of any Lender to reimburse any Agent, the L/C Issuer or any
Related Party, as the case may be, promptly upon demand for its Applicable
Percentage of any amount required to be paid by the Lenders to such Agent, the
L/C Issuer, or any Related Party, as the case may be, as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse such
Agent, the L/C Issuer, or Related Party, as the case may be, for its Applicable
Percentage of such amount, but no Lender shall be responsible for the failure of
any other Lender to reimburse such Agent, the L/C Issuer, or Related Party, as
the case may be, for such other Lender’s Applicable Percentage of such amount.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 9.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

9.06 Successor Agents. Any Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Agent (which, unless an
Event of Default has occurred and is continuing at the time of such appointment,
shall be reasonably acceptable to the Borrower). If no successor Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which, unless an Event of Default shall have occurred and is
continuing, shall be reasonably acceptable to the Borrower and which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent and,
in the case of a successor Collateral Agent, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. If within 45 days
after written notice is given of the retiring Agent’s resignation under this
Section 9.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and (c) the
Required Lenders shall thereafter perform all duties of the retiring Agent under
the Loan Documents until such time, if any, as the Required Lenders appoint a
successor Agent as provided above. After any retiring Agent’s resignation
hereunder as Agent shall have become effective, the provisions of this Article
IX shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

 

90



--------------------------------------------------------------------------------

9.07 Arranger and Syndication Agent Have No Liability. It is understood and
agreed that the Arranger and the Syndication Agent shall not have any duties,
responsibilities or liabilities under or in respect of this Agreement
whatsoever.

9.08 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Agents
and the other Secured Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Agents
and the other Secured Parties and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Sections 2.03(j), 2.09 and
10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the Agents
under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
other Secured Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any other
Secured Party or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or any other Secured Party in any such proceeding.

9.09 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Collateral Agent and the Administrative Agent, at their option and
in their discretion:

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than Unaccrued Indemnity Claims),
including all obligations under all Secured Hedge Agreements, and the expiration
or termination of all Letters of Credit, (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;

(b) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and

 

91



--------------------------------------------------------------------------------

(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders (or, if necessary, all Lenders) will confirm in writing the
authority of the Agents to release its interest in particular types or items of
property, or to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty pursuant to this Section 9.09. In each case as specified in
this Section 9.09, the Administrative Agent and the Collateral Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.09.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or by the Administrative Agent or the Collateral Agent
with the consent of the Required Lenders) and the Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date scheduled for any payment of principal or interest or fees
under Section 2.07, 2.08 or 2.09 without the written consent of each Lender
directly affected thereby (provided that the consent of each Lender shall be
required to extend the Maturity Date);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01), any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate and such waiver shall not constitute a reduction of the rate of
interest hereunder;

(d) change the order of application of any reduction in the Commitments or any
prepayment of Loans between the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b), Section 2.06(b),
Section 2.06(c) or Section 8.03, respectively, or in any other manner that
materially and adversely affects the Lenders under such Facilities;

(e) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

92



--------------------------------------------------------------------------------

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(g) release all or substantially all of the value of the Subsidiary Guaranty,
without the written consent of each Lender;

(h) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of Lenders
having more than 50% of the Aggregate Credit Exposures then in effect within
each of the following classes of Commitments, Loans and other Credit Extensions:
(i) the class consisting of the Revolving Credit Commitments, combined on an
aggregate basis, and (ii) the class consisting of the Term Commitments, combined
on an aggregate basis. For purposes of this clause, the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans shall be deemed to be held by such Lender;

(i) affect adversely the interests, rights or obligations of the Revolving
Credit Lenders in a manner substantially different from the effect of such
amendment, waiver or consent on the Term Lenders, unless consented to by the
Required Revolving Credit Lenders, it being understood that any amendment,
waiver or consent that has the effect of curing or waiving any Default and that
contemplates a Borrowing in connection with such amendment, waiver or consent
shall require the consent of the Required Revolving Credit Lenders; or

(j) affect adversely the interests, rights or obligations of the Term Lenders in
a manner substantially different from the effect of such amendment, waiver or
consent on the Revolving Credit Lenders, unless consented to by Required Term
Lenders;

and provided further that, without limiting any requirement that the same be
signed or executed by the Borrower or any other applicable Loan Party, (i) no
amendment, waiver or consent shall, unless in writing and signed by the L/C
Issuer in addition to the Lenders required above, affect the rights or duties of
the L/C Issuer under this Agreement or any L/C Related Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by an Agent in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, such
Agent under this Agreement or any other Loan Document; (iv) Section 10.06(i) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders and the Borrower
(a) to add one or more additional credit facilities to this Agreement (the
proceeds of which may be used to refinance any Facility hereunder) and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Obligations and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders (other than for purposes of the amendment
adding such credit facilities).

 

93



--------------------------------------------------------------------------------

10.02 Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender.

 

94



--------------------------------------------------------------------------------

(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Borrowing Notice and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or any other Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

95



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver; No Liability of the L/C Issuer.
(a) Costs and Expenses. The Borrower agrees to pay on demand (i) all reasonable
costs and expenses of the Arranger and each Agent and its Affiliates in
connection with the preparation, execution, delivery, administration,
modification and amendment (or proposed modification or amendment) of, or any
consent or waiver (or proposed consent or waiver) under, the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated) (including, without limitation, (A) all reasonable due diligence,
collateral review, arrangement, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses and (B) the reasonable fees and expenses of counsel
for each Agent with respect thereto, with respect to advising such Agent as to
its rights and responsibilities and ongoing administration of the Loan
Documents, or the perfection, protection, interpretation or preservation of
rights or interests, under the Loan Documents, with respect to negotiations with
any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries and with respect to presenting claims in or otherwise participating
in or monitoring any bankruptcy, insolvency or other similar proceeding
involving creditors’ rights generally and any proceeding ancillary thereto),
(ii) all costs and expenses incurred by each L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all costs and expenses of each Agent, each L/C
Issuer and each Lender in connection with the enforcement or protection of its
rights in connection with the Loan Documents, whether in any action, suit or
litigation, or any bankruptcy, insolvency or other similar proceeding affecting
creditors’ rights generally, and all costs and expenses of each Agent and its
Affiliates with respect to any negotiations arising out of any Default
(including, without limitation, the fees and expenses of counsel for each Agent,
the L/C Issuer and each Lender with respect thereto); provided that the Borrower
shall not be required to reimburse the legal fees and expenses of more than one
outside counsel (in addition to special counsel and up to one local counsel in
each applicable local jurisdiction) for all Persons indemnified under this
Section 10.04(a) (which shall be selected by the Administrative Agent) unless,
in the reasonable opinion of the Administrative Agent or any affected Lender,
representation of all such indemnified persons would be inappropriate due to the
existence of an actual or potential conflict of interest. The Borrower further
agrees to pay any stamp or other taxes that may be payable in connection with
the execution or delivery of any Loan Document.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Arranger,
the Administrative Agent (and any sub-agent thereof), each Agent, each Lender
(including the Swing Line Lender) and each L/C Issuer, and each Related Party of
any of the foregoing Persons and their respective successors and assigns (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all actual losses (other than lost profit), claims,
damages, liabilities, costs and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of (A) the commitment papers related to
financing the Transaction, (B) this Agreement, (C) any other Loan Document or
(D) any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby and the
contemplated use of the proceeds of Credit Extensions hereunder, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and

 

96



--------------------------------------------------------------------------------

regardless of whether any Indemnitee is a party thereto and whether or not any
of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated, in all cases, whether or not caused by or arising, in
whole or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee (or any of its Subsidiaries or their respective officers,
directors, employees or controlling persons).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(d) No Liability of the L/C Issuer. As against the L/C Issuer, the Agents and
the Lenders, the Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit. Neither the L/C Issuer nor any of its officers or
directors shall be liable or responsible for: (i) the use that may be made of
any Letter of Credit or any acts or omissions of any beneficiary or transferee
in connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged;
(iii) payment by the L/C Issuer against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (iv) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that the Borrower shall have a claim against the L/C
Issuer, and the L/C Issuer shall be liable to the Borrower, to the extent of any
direct, but not consequential, damages suffered by the Borrower that the
Borrower proves were caused by (A) the L/C Issuer’s willful misconduct or gross
negligence as determined in a final judgment by a court of competent
jurisdiction or (B) the L/C Issuer’s grossly negligent or willful failure to
make lawful payment under a Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

(e) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

(f) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(g) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

97



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower or any other Loan Party is made to the Administrative Agent, the L/C
Issuer or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent, the L/C Issuer or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) such assignment must be consented to by the Administrative
Agent (which consent may not be unreasonably withheld or delayed), (ii) in the
case of any assignments of Term Loans, the Borrower must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed); provided that the consent of the Borrower shall not be required to any
assignment (A) during the continuance of any Default or Event of Default, (B) by
Credit Suisse in its capacity as the initial Lender hereunder in connection with
the initial syndication of the Facility or (C) to a Lender or an Affiliate of a
Lender or an Approved Fund, (iii) in the case of any assignment of a Revolving
Credit Commitment and/or Outstanding Amounts under the Revolving Credit
Facility, each of the L/C Issuer, the Swing Line Lender and the Borrower must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed); provided that the consent of the Borrower
shall not be required to any such assignment (A) during the continuance of any
Event of Default, (B) by Credit Suisse in its capacity as the initial Lender
hereunder in connection with the initial syndication of the Facility or (C) to a
Lender or an Affiliate of a Lender or an Approved Fund, (iv) the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, in the
case of the Revolving Credit Facility, or $1,000,000, in the case of the Term
Facility (or, if less, the entire remaining amount of such Lender’s Commitment)
and shall be in an amount that is an integral multiple of $1,000,000 (or the
entire remaining amount of such Lender’s Commitment), provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met,
(v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and

 

98



--------------------------------------------------------------------------------

recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), (vi) the assignee, if it shall not be a
Lender immediately prior to the assignment, shall deliver to the Administrative
Agent an Administrative Questionnaire and the applicable tax forms and,
(vii) the assignee shall not be the Borrower or an Affiliate or Subsidiary of
the Borrower. Upon acceptance and recording pursuant to subsection (e) of this
Section 10.06, from and after the effective date specified in each Assignment
and Assumption, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 3.01, 3.04 and 10.04, as well as to any Fees accrued
for its account and not yet paid). The Administrative Agent shall in no event be
liable for the failure to notify the Borrower of an assignment of a Term Loan
pursuant to clause (ii) hereof and failure by the Administrative Agent to
provide such notice shall in no way affect the validity or effectiveness of such
assignment.

(c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Commitment and Revolving Credit Commitment, and the outstanding balances of
its Term Loans and Revolving Loans (and L/C Obligations, if any), in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Assumption; (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Assumption; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 5.05 or delivered
pursuant to Section 6.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, the Arranger, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the city of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the L/C Issuer, the Collateral Agent and the Lenders may

 

99



--------------------------------------------------------------------------------

treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the L/C Issuer, the Swing Line Lender and the Collateral Agent, at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, an Administrative Questionnaire and
applicable tax forms completed in respect of the assignee (unless the assignee
shall already be a Lender hereunder) and the written consent of the Swing Line
Lender, the L/C Issuer, the Borrower (to the extent required) and the
Administrative Agent to such assignment, the Administrative Agent shall promptly
(i) accept such Assignment and Assumption, (ii) record the information contained
therein in the Register and (iii) give notice thereof to the L/C Issuer and the
Swing Line Lender. No assignment shall be effective unless it has been recorded
in the Register as provided in this subsection (e).

(f) Each Lender may, without the consent of the Borrower, the Swing Line Lender,
the L/C Issuer or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 3.01 and 3.05 to the same extent as if they
were Lenders (but, with respect to any particular participant, to no greater
extent than the Lender that sold the participation to such participant and only
if such participant complies with the requirements of Section 3.01(e)) and
(iv) the Borrower, the Administrative Agent, the L/C Issuer and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans or L/C Disbursements and to approve any amendment, modification or waiver
of any provision of this Agreement (other than amendments, modifications or
waivers decreasing any fees payable hereunder or the amount of principal of or
the rate at which interest is payable on the Loans, extending any scheduled
principal payment date or date fixed for the payment of interest on the Loans,
increasing or extending the Commitments or releasing all or any substantial part
of the Collateral or the value of the Subsidiary Guaranty).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.06, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that disclosure of Information to any
proposed assignee or participant shall be subject to Section 10.07.

(h) Any Lender may at any time, without the consent of or notice to any Person,
assign all or any portion of its rights under this Agreement to secure
extensions of credit to such Lender or in support of obligations owed by such
Lender; provided that no such assignment shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such

 

100



--------------------------------------------------------------------------------

option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 10.06, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the L/C
Issuer and each Lender, and any attempted assignment without such consent shall
be null and void.

(k) In the event (i) any Lender or L/C Issuer delivers a certificate requesting
compensation pursuant to Section 3.01, (ii) any Lender or the L/C Issuer
delivers a notice described in Section 3.02, (iii) the Borrower is required to
pay any additional amount to any Lender or the L/C Issuer or any Governmental
Authority on account of any Lender or the L/C Issuer pursuant to Section 3.04 or
(iv) any Lender does not consent to a proposed amendment, modification or waiver
of this Agreement requested by the Borrower which requires the consent of all of
the Lenders or all of the Lenders under any Facility to become effective (and
which is approved by at least the Required Lenders), the Borrower may, at its
sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 10.06(b)), upon notice to such Lender or
the L/C Issuer and the Administrative Agent, require such Lender or the L/C
Issuer to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 10.06), all of its interests, rights
and obligations under this Agreement to an assignee reasonably acceptable to the
Borrower, such acceptance not to be unreasonably withheld or delayed, that shall
assume such assigned obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if a Revolving
Credit Commitment is being assigned, of the L/C Issuer and the Swing Line
Lender), which consent shall not unreasonably be withheld, and (z) the Borrower
or such assignee shall have paid to the affected Lender or the L/C Issuer in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the L/C Issuer, respectively, plus all fees
specified in Section 2.09 and other amounts accrued for the account of such
Lender or the L/C Issuer hereunder (including any amounts under Section 2.05(d),
Section 3.01 and Section 3.04); provided further that, if prior to any such
transfer and assignment, the circumstances or event that resulted in such
Lender’s or the L/C Issuer’s claim for compensation under Section 3.01 or notice
under Section 3.02 or the amounts paid pursuant to Section 3.04, as the case may
be, cease to cause such Lender or the L/C Issuer to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 3.02, or cease to result
in amounts being payable under Section 3.04, as the case may be

 

101



--------------------------------------------------------------------------------

(including as a result of any action taken by such Lender or the L/C Issuer
pursuant to Section 3.06), or if such Lender or the L/C Issuer shall waive its
right to claim further compensation under Section 3.01 in respect of such
circumstances or event or shall withdraw its notice under Section 3.02 or shall
waive its right to further payments under Section 3.04 in respect of such
circumstances or event, as the case may be, then such Lender or the L/C Issuer
shall not thereafter be required to make any such transfer and assignment
hereunder. In connection with any such replacement, if the replaced Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Assumption reflecting such replacement within five Business Days of the date
on which the replacement Lender executes and delivers such Assignment and
Assumption to the replaced Lender, then such replaced Lender shall be deemed to
have executed and delivered such Assignment and Assumption. This
Section 10.06(k) shall supersede any provision of Section 2.13 to the contrary.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its Affiliates’ respective partners, directors,
officers, employees, agents, advisors, trustees and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process (in
which case such Person agrees, to the extent permitted by applicable law or such
compulsory legal process, to use commercially reasonable efforts to inform the
Borrower thereof prior to such disclosure); (d) to any other party to this
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any Secured Hedge
Agreement or the enforcement of rights hereunder or the defense of any claim,
suit, action or proceeding; (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (i) any permitted
assignee of or participant in, or any prospective permitted assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Loan Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) is or becomes publicly available other than as a result of a
breach of this Section 10.07 or (ii) is or becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower;
(i) to any state, Federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; or (j) (i) to an investor or prospective
investor in securities issued by an Approved Fund of any Lender that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by an Approved Fund of any Lender, (ii) to
a trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in securities issued by an Approved Fund of any Lender in connection with
the administration, servicing and reporting on the assets serving as collateral
for securities issued by such Approved Fund, or (iii) to a nationally recognized
rating agency that requires access to information regarding the Loan Parties,
the Loans and the Loan Documents in connection with ratings issued in respect of
securities issued by an Approved Fund of any Lender (it being understood that,
prior to any such disclosure, such parties shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties, the Loans and
the Loan Documents received by it from such Lender). In addition, the
Administrative Agent, the L/C Issuer and the Lenders may disclose the existence
of this Agreement and nonconfidential information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.07, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is available to the
Administrative Agent, the L/C Issuer

 

102



--------------------------------------------------------------------------------

or any Lender on a nonconfidential basis prior to disclosure by any Loan Party;
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything herein to the contrary, any party to this Agreement (and any employee,
representative or other agent of such party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure, except that (a) tax treatment and tax
structure shall not include the identity of any existing or future party (or any
affiliate of such party) to this Agreement, and (b) no party shall disclose any
information relating to such tax treatment and tax structure to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws. For this purpose, the tax treatment of the transactions
contemplated by this Agreement is the purported or claimed U.S. federal income
tax treatment of such transactions and the tax structure of such transactions is
any fact that may be relevant to understanding the purported or claimed U.S.
federal income tax treatment of such transactions. Anything contained herein to
the contrary notwithstanding, if the Borrower shall have given notice to the
Administrative Agent (whether before or after the Closing Date) that any Person
is unacceptable to the Borrower as a Lender, the Administrative Agent shall be
permitted to disclose the identity of any such Person so designated by the
Borrower to any Person.

10.08 Right of Setoff. Upon (a) the occurrence and during the continuance of an
Event of Default, (b) an exercise of remedies under Section 8.02(b) or
(c) amounts becoming due and payable pursuant to the proviso to Section 8.02,
each Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held
(other than deposits in accounts that have been specifically designated to such
Lender as payroll accounts or trust accounts and that meet the requirements for
payroll accounts or trust accounts) and other obligations (in whatever currency)
at any time owing by such Lender, the L/C Issuer or any such Affiliate to or for
the credit or the account of the Borrower or any other Loan Party against any
and all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b)

 

103



--------------------------------------------------------------------------------

exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

10.10 Release of Collateral. Upon the sale, lease, transfer or other disposition
of any item of Collateral of any Loan Party (including, without limitation, as a
result of the sale, in accordance with the terms of the Loan Documents, of a
Subsidiary Guarantor that owns such Collateral but excluding Dispositions among
Loan Parties) in accordance with the terms of the Loan Documents, the security
interest created in such item of Collateral under the Collateral Documents shall
be automatically released and the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents and, if applicable, the
release of such Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty. Upon the payment in full of all Obligations (including all obligations
under any Secured Hedge Agreements and, in the case of any outstanding Letters
of Credit, payment to the Administrative Agent for the account of the L/C Issuer
of amounts sufficient to fully Cash Collateralize the aggregate undrawn amounts
thereof, but excluding for this purpose any Unaccrued Indemnity Claims) after
the later of the Maturity Date for the Revolving Credit Facility and the Term
Facility and the termination of all of the Commitments, the Agents shall take
such action as may be reasonably required by the Borrower, at the expense of the
Borrower, to release the Liens created by the Loan Documents.

10.11 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
together with the last two sentences of paragraph 9 and each of paragraphs 3, 5,
7, 10, 11, 12 and 13 of the letter agreement dated June 11, 2007 between the
Borrower, the Administrative Agent, Credit Suisse Securities (USA) LLC and
Silver Point Finance, L.L.C. (as may be amended from time to time, the
“Commitment Letter”), constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. The
Borrower agrees that it will execute and deliver such amendments to the Loan
Documents as shall be necessary to give effect to the provisions of the Fee
Letter and such surviving paragraphs of the Commitment Letter. Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or PDF (or similar
file) by electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and

 

104



--------------------------------------------------------------------------------

(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.14 USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.

10.15 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF (COLLECTIVELY, “NEW YORK COURTS”), IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
AGENTS, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN THE
COURTS OF ANY JURISDICTION, except that each of the Loan Parties agrees that
(i) it will not bring any such action or proceeding in any court other than New
York Courts (it being acknowledged and agreed by the parties hereto that any
other forum would be inconvenient and inappropriate in view of the fact that
more of the Lenders who would be affected by any such action or proceeding have
contacts with the State of New York than any other jurisdiction), and (ii) in
any such action or proceeding brought against any Loan Party in any other court,
it will not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY
DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE

 

105



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL
COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH LOAN PARTY IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY AGENT OR ANY LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.16 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND THE LENDERS
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS, THE LETTERS OF CREDIT OR THE
ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

[Remainder of Page Intentionally Blank]

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

QUANTUM CORPORATION, as Borrower By  

/s/ JON GACEK

Name:   Jon Gacek Title:  
Chief Financial Officer & Executive Vice President, Finance

 

S-1



--------------------------------------------------------------------------------

CREDIT SUISSE, Cayman Islands Branch,
as Administrative Agent and Collateral Agent By  

/s/ ROBERT HETU

Name:   Robert Hetu Title:   Managing Director By  

/s/ DENISE L. ALVAREZ

Name:   Denise L. Alvarez Title:   Associate

 

S-2



--------------------------------------------------------------------------------

SILVER POINT FINANCE, L.L.C., as Syndication Agent By  

/s/ RICHARD PETRILL

Name:   Richard Petrill Title:   Authorized Signatory

 

S-3



--------------------------------------------------------------------------------

Initial Lenders CREDIT SUISSE, Cayman Islands Branch, as Lender, L/C Issuer and
Swing Line Lender By  

/s/ ROBERT HETU

Name:   Robert Hetu Title:   Managing Director By  

/s/ DENISE L. ALVAREZ

Name:   Denise L. Alvarez Title:   Associate

 

S-4



--------------------------------------------------------------------------------

Wachovia Bank, N.A. By  

/s/ MIREILLE ZAPPULLA

Name:   Mireille Zappulla Title:   Vice President

 

S-5



--------------------------------------------------------------------------------

Silicon Valley Bank By  

/s/ RICK FREEMAN

Name:   Rick Freeman Title:   Relationship Manager

 

S-6



--------------------------------------------------------------------------------

SPCP Group, LLC., as Lender

By  

/s/ FREDERICK H. FOGEL

Name:   Frederick H. Fogel Title:   Authorized Signatory

 

S-7



--------------------------------------------------------------------------------

SPCP Group III, LLC., as Lender By  

/s/ FREDERICK H. FOGEL

Name:   Frederick H. Fogel Title:   Authorized Signatory

 

S-8